


Exhibit 10.45

 

GUARANTY AND SECURITY AGREEMENT

 

among

 

VYYO INC.,

 

EACH OF THE SUBSIDIARIES PARTY HERETO,

 

THE INVESTORS PARTY HERETO,

 

and

 

GOLDMAN SACHS INVESTMENT PARTNERS MASTER FUND, L.P., as Collateral
Agent

 

--------------------------------------------------------------------------------

 

Dated as of June 13, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1. DEFINITIONS; GUARANTY; GRANT OF SECURITY; CONTINUING PERFECTION AND
PRIORITY

 

1

 

 

 

 

SECTION 1.1

GENERAL DEFINITIONS

 

1

SECTION 1.2

OTHER DEFINITIONS; INTERPRETATION

 

10

SECTION 1.3

GUARANTY

 

11

SECTION 1.4

GRANT OF SECURITY

 

15

 

 

 

 

ARTICLE 2. SECURITY FOR OBLIGATIONS; NO ASSUMPTION OF LIABILITY

 

17

 

 

 

 

SECTION 2.1

SECURITY FOR OBLIGATIONS

 

17

SECTION 2.2

NO ASSUMPTION OF LIABILITY

 

17

 

 

 

 

ARTICLE 3. REPRESENTATIONS AND WARRANTIES AND COVENANT

 

17

 

 

 

 

SECTION 3.1

GENERALLY

 

17

SECTION 3.2

EQUIPMENT AND INVENTORY

 

21

SECTION 3.3

RECEIVABLES

 

21

SECTION 3.4

INVESTMENT PROPERTY

 

23

SECTION 3.5

LETTER OF CREDIT RIGHTS

 

26

SECTION 3.6

INTELLECTUAL PROPERTY COLLATERAL

 

26

SECTION 3.7

COMMERCIAL TORT CLAIMS

 

28

SECTION 3.8

DEPOSIT ACCOUNTS; CONTROL ACCOUNTS

 

28

 

 

 

 

ARTICLE 4. FURTHER ASSURANCES

 

29

 

 

 

 

ARTICLE 5. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

 

29

 

 

 

 

ARTICLE 6. REMEDIES UPON DEFAULT

 

30

 

 

 

 

SECTION 6.1

REMEDIES GENERALLY

 

30

SECTION 6.2

APPLICATION OF PROCEEDS OF SALE

 

32

SECTION 6.3

INVESTMENT PROPERTY

 

33

SECTION 6.4

GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY

 

34

 

 

 

 

ARTICLE 7. REIMBURSEMENT OF COLLATERAL AGENT

 

34

 

 

 

 

ARTICLE 8. WAIVERS; AMENDMENTS

 

35

 

 

 

 

ARTICLE 9. SECURITY INTEREST ABSOLUTE

 

36

 

 

 

 

ARTICLE 10. TERMINATION; RELEASE

 

36

 

 

 

 

ARTICLE 11. ADDITIONAL SUBSIDIARY GUARANTORS AND GRANTORS

 

37

 

--------------------------------------------------------------------------------


 

ARTICLE 12. COLLATERAL AGENT

 

37

 

 

 

 

ARTICLE 13. NOTICES

 

39

 

 

 

 

ARTICLE 14. BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS

 

40

 

 

 

 

ARTICLE 15. SURVIVAL OF AGREEMENT; SEVERABILITY

 

41

 

 

 

 

ARTICLE 16. GOVERNING LAW

 

41

 

 

 

 

ARTICLE 17. COUNTERPARTS

 

41

 

 

 

 

ARTICLE 18. HEADINGS

 

41

 

 

 

 

ARTICLE 19. JURISDICTION; VENUE; CONSENT TO SERVICE OF PROCESS

 

42

 

 

 

 

ARTICLE 20. WAIVER OF JURY TRIAL

 

43

 

SCHEDULES:

 

Schedule I

 

List of Subsidiary Guarantors and Addresses for Notices

Schedule 3.1(a)(í)

 

List of Chief Executive Offices, Jurisdictions of Organization, Federal Employer
Identification Numbers and Company Organizational Numbers

Schedule 3.1(a)(ii)

 

List of Legal and Other Names

Schedule 3.1(a)(v)

 

List of Filing Offices

Schedule 3.2

 

List of Locations of Equipment and Inventory

Schedule 3.3

 

List of Other Receivables

Schedule 3.4

 

List of Pledged Collateral, Investment Property and Securities Accounts

Schedule 3.5

 

List of Letters of Credit

Schedule 3.6

 

List of Intellectual Property

Schedule 3.7

 

List of Commercial Tort Claims

Schedule 3.8

 

List of Deposit Accounts

 

EXHIBITS:

 

Exhibit A

 

Form of Supplement

Exhibit B

 

Form of Blocked Account Letter

Exhibit C

 

Form of Control Account Letter

Exhibit D

 

Form of Vyyo Ltd. Pledge Agreement

Exhibit E

 

Form of Xtend Networks Ltd. Pledge Agreement

 

ii

--------------------------------------------------------------------------------


 

GUARANTY AND SECURITY AGREEMENT, dated as of June 13, 2008 (this “Guaranty and
Security Agreement”), among Vyyo Inc., a Delaware corporation (the “Company”),
each of the subsidiaries of the Company listed on Schedule I (each such
subsidiary, individually, a “Subsidiary Guarantor” and, collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors and the Company are referred
to collectively herein as the “Grantors”), the Investors from time to time party
hereto (including their successors and assigns, the “Investors”) and GOLDMAN
SACHS INVESTMENT PARTNERS MASTER FUND, L.P., as collateral agent for the benefit
of the Secured Parties (including its successors and assigns and in such
capacity, the “Collateral Agent”).

 

Reference is made to the Securities Purchase Agreement, dated as of June 13,
2008, among the Company and the Investors from time to time party thereto (as
amended, supplemented or otherwise modified from time to time, the “Securities
Purchase Agreement”).

 

The Investors have agreed to purchase Senior Secured Convertible Notes in the
aggregate principal amount of $41,000,000 (as amended, supplemented or otherwise
modified, the “Convertible Notes”) from the Company pursuant to, and upon the
terms and subject to the conditions specified in, the Securities Purchase
Agreement.  Each of the Subsidiary Guarantors has agreed to guarantee, among
other things, all the obligations of the Company and each other Subsidiary
Guarantor under the Secured Transaction Documents (as defined in Section 1.1). 
The obligations of the Investors to purchase the Convertible Notes are
conditioned upon, among other things, the execution and delivery by the Grantors
of an agreement in the form hereof to guarantee and secure the Obligations.

 

Accordingly, the Grantors and the Collateral Agent, on behalf of itself and each
other Secured Party (and each of their respective successors or assigns), hereby
agree as follows:

 


ARTICLE 1.


 


DEFINITIONS; GUARANTY; GRANT OF SECURITY;
CONTINUING PERFECTION AND PRIORITY


 

Section 1.1   General Definitions

 

As used in this Guaranty and Security Agreement, the following terms shall have
the meanings specified below:

 

“Account Debtor” means each Person who is obligated in respect of any Receivable
or any Supporting Obligation or Collateral Support related thereto.

 

“Accounts” means all “accounts” as defined in Article 9 of the UCC.

 

“Additional Subsidiary Guarantor and Grantor” has the meaning assigned to such
term in Article 11.

 

“Applicable Date” means (i) in the case of any Grantor (other than an Additional
Subsidiary Guarantor and Grantor), the date hereof, and (ii) in the case of any
Additional Subsidiary Guarantor and Grantor, the date of the Supplement executed
and delivered by such Additional Subsidiary Guarantor and Grantor.

 

--------------------------------------------------------------------------------


 

“Approved Securities Intermediary” means a Securities Intermediary or commodity
intermediary selected or approved by the Collateral Agent and with respect to
which a U.S. Grantor has delivered to the Collateral Agent an executed Control
Account Letter.

 

“Authorization” means, collectively, any license, approval, permit or other
authorization issued by Governmental Authority.

 

“Bankruptcy Law” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

 

“Blockage Notice” has the meaning specified in each Blocked Account Letter.

 

“Blocked Account” means a Deposit Account maintained by any U.S. Grantor with a
Blocked Account Bank which account is the subject of an effective Blocked
Account Letter, and includes all monies on.  deposit therein and all
certificates and instruments, if any, representing or evidencing such Blocked
Account.

 

“Blocked Account Bank” means a financial institution selected or approved by the
Collateral Agent and with respect to which a U.S. Grantor has delivered to the
Collateral Agent an executed Blocked Account Letter.

 

“Blocked Account Letter” means a Blocked Account Letter, substantially in the
form of Exhibit B (with such changes thereto as may be agreed to by the
Collateral Agent), executed by the relevant U.S. Grantor and the Collateral
Agent and acknowledged and agreed to by the relevant Blocked Account Bank.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

“Cash Collateral Account” means any Deposit Account or Securities Account
established by the Collateral Agent in which cash and/or Permitted Investments
may from time to time be on deposit or held therein pursuant to the Secured
Transaction Documents.

 

“Chattel Paper” means all “chattel paper” as defined in Article 9 of the UCC.

 

“Claim Proceeds” means, with respect to any Commercial Tort Claim or any
Collateral Support or Supporting Obligation relating thereto, all Proceeds
thereof, including all insurance proceeds and other amounts and recoveries
resulting or arising from the settlement or other resolution thereof, in each
case regardless of whether characterized as a “commercial tort claim” under
Article 9 of the UCC or “proceeds” under the UCC.

 

“Collateral” has the meaning assigned to such term in Section 1.4(b).

 

2

--------------------------------------------------------------------------------


 

“Collateral Agent” has the meaning assigned to such term in the introductory
paragrpah of this Guaranty and Security Agreement.

 

“Collateral Records” means all books, instruments, certificates, Records, ledger
cards, files, correspondence, customer lists, blueprints, technical
specifications, manuals and other documents, and all computer software, computer
printouts, tapes, disks and related data processing software and similar items,
in each case that at any time represent, cover or otherwise evidence any of the
Collateral.

 

“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any of the Collateral, and shall include any
security agreement or other agreement granting a lien or security interest in
such real or personal property.

 

“Commercial Tort Claims” means (i) all “commercial tort claims” as defined in
Article 9 of the UCC and (ii) all Claim Proceeds with respect to any of the
foregoing; including all claims described on Schedule 3.7.

 

“Company” has the meaning assigned to such term in the preliminary statement of
this Guaranty and Security Agreement.

 

“Concentration Account” means a Deposit Account of the U.S. Grantors with a bank
or financial institution acceptable to the Collateral Agent, which shall be a
Blocked Account.

 

“Control Account” means a Securities Account or commodity account maintained by
any U.S. Grantor with an Approved Securities Intermediary which account is the
subject of an effective Control Account Letter, and includes all Financial
Assets held therein and all certificates and instruments, if any, representing
or evidencing the Financial Assets held therein.

 

“Control Account Letter” means a Control Account Letter, substantially in the
form of Exhibit C (with such changes thereto as may be agreed to by the
Collateral Agent), executed by any U.S. Grantor and the Collateral Agent and
acknowledged and agreed to by the relevant Approved Securities Intermediary.

 

“Convertible Notes” has the meaning assigned to such term in the preliminary
statement of this Guaranty and Security Agreement.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
or held by or behalf of any Grantor or which any Grantor otherwise has the right
to license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement, including each agreement described on Schedule 3.6.

 

3

--------------------------------------------------------------------------------


 

“Copyrights” means all of the following:  (i) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (ii) all registrations and
applications for registration of any such copyright in the United States or any
other country, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office
or any similar offices in the United States or any other country, including
those described on Schedule 3.6.

 

“Deposit Accounts” means all “deposit accounts” as defined in Article 9 of the
UCC, including all such accounts described on Schedule 3.4.

 

“Documents” means all “documents” as defined in Article 9 of the UCC.

 

“Equipment” means (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools, in each case, regardless of whether characterized as “equipment” under
the UCC, and (iii) all accessions or additions to any of the foregoing, all
parts thereof, whether or not at any time of determination incorporated or
installed therein or attached thereto, and all replacements therefor, wherever
located, now or hereafter existing.

 

“Equity Interest” means (i) shares of corporate stock, partnership interests,
membership interests, and any other interest that confers on a Person the right
to receive a share of the profits and losses of, or distribution of assets of,
the issuing Person, and (ii) all warrants, options or other rights to acquire
any Equity Interest set forth in clause (i) of this defined term.

 

“Equity Related Documents” means the Securities Purchase Agreement and the
Registration Rights Agreement.

 

“Event of Default” has the meaning assigned to such term in the Convertible
Notes.

 

“Financial Assets” means all “financial assets” as defined in Article 8 of the
UCC.

 

“General Intangibles” means (i) all “general intangibles” as defined in
Article 9 of the UCC and (ii) all choses in action and causes of action, all
indemnification claims, all goodwill, all tax refunds, all licenses, permits,
concessions, franchises and authorizations, all Intellectual Property, all
Payment Intangibles and all Software, in each case, regardless of whether
characterized as a “general intangible” under the UCC.

 

“Goods” means (i) all “goods” as defined in Article 9 of the UCC and (ii) all
Equipment and Inventory and any computer program embedded in goods and any
supporting information provided in connection with such program, to the extent
(a) such program is associated with such goods in such a manner that it is
customarily considered part of such goods or (b) by becoming the owner of such
goods, a Person acquires a right to use the program in connection with such
goods, in each case, regardless of whether characterized as a “good” under the
UCC.

 

4

--------------------------------------------------------------------------------


 

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

 

“Grantor” and “Grantors” have the meanings assigned to such terms in the
preliminary statement of this Guaranty and Security Agreement.

 

“Guaranteed Obligations” has the meaning assigned to such term in
Section 1.3(a)(i).

 

“Instruments” means all “instruments” as defined in Article 9 of the UCC.

 

“Insurance” means all insurance policies covering any or all of the Collateral
(regardless of whether the Collateral Agent or any other Secured Party is an
additional named insured or the loss payee thereof) and all business
interruption insurance policies.

 

“Intellectual Property” means all intellectual and similar property of any
Grantor of every kind and nature, including inventions, designs, Patents,
Copyrights, Trademarks, Licenses, domain names, Trade Secrets, confidential or
proprietary technical and business information, know how, show how or other data
or information, software and databases and all embodiments or fixations thereof
and related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.

 

“Inventory” means (i) all “inventory” as defined in Article 9 of the UCC and
(ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any U.S. Grantor’s business, all goods which are
returned to or repossessed by or on behalf of any U.S. Grantor, and all computer
programs embedded in any goods, and all accessions thereto and products thereof,
in each case, regardless of whether characterized as “inventory” under the UCC.

 

“Investor” has the meaning assigned to such term in the preliminary statements
of this Guaranty and Security Agreement.

 

“Investment Property” means, collectively, all “investment property” as defined
in Article 9 of the UCC including all Pledged Collateral.

 

“Israeli Collateral” has the meaning assigned to such term in Section 1.4(b).

 

“Israeli Grantor” means each Subsidiary listed on Schedule I hereto under the
heading “Israeli Subsidiary” and each Additional Subsidiary Guarantor and
Grantor from time to time as made a party hereto (excluding any U.S. Grantor).

 

5

--------------------------------------------------------------------------------


 

“Israeli Security Interest” has the meaning assigned to such term in
Section 1.4(b).

 

“Letter of Credit Rights” means all “letter-of-credit rights” as defined in
Article 9 of the UCC and (ii) all rights, title and interests of each U.S.
Grantor to any letter of credit, in each case regardless of whether
characterized as a “letter-of-credit right” under the UCC.

 

“License” means any Copyright License, Patent License, Trademark License, Trade
Secret License or other license or sublicense to which any Grantor is a party.

 

“Lien” means any lien, mortgage, charge, claim, security interest, encumbrance,
or right of first refusal.

 

“Obligations” means (i) the due and punctual payment of (a) principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the
Convertible Notes, when and as due, whether at maturity, by acceleration, upon
one or more dates set for prepayment or otherwise, and (b) all other monetary
obligations, including fees, commissions, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Grantors to the Secured Parties, or that
are otherwise payable to any Investor, in each case under the Secured
Transaction Documents, (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Grantors or any other party
(other than an Investor) under or pursuant to the Secured Transaction Documents,
and (iii) the Guaranteed Obligations.

 

“Other Receivables” means receivables described on Schedule 3.3 hereto.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned or held by or on behalf of any Grantor or
which any Grantor otherwise has the right to license, is in existence, or
granting to any Grantor any right to make, use or sell any invention on which a
Patent, now or hereafter owned by any third party, is in existence, and all
rights of any Grantor under any such agreement, including each agreement
described on Schedule 3.6.

 

“Patents” means all of the following:  (i) all letters patent of the United
States or any other country, all registrations and recordings thereof and all
applications for letters patent of the United States or any other country,
including registrations, recordings and pending applications in the United
States Patent and Trademark Office or any similar offices in the United States
or any other country, including those described on Schedule 3.6, and (ii) all
reissues, continuations, divisions, continuations in part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

 

6

--------------------------------------------------------------------------------


 

“Payment Intangibles” means all “payment intangibles” as defined in Article 9 of
the UCC.

 

“Permitted Investments” means investments permitted to be made pursuant to the
Convertible Notes.

 

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, or
joint stock company.

 

“Pledged Collateral” means, collectively, Pledged Debt and Pledged Equity
Interests.

 

“Pledged Debt” means all indebtedness owed or owing to any U.S. Grantor,
including all indebtedness described on Schedule 3.4, all Instruments other than
checks received in the ordinary course of business, Chattel Paper or other
documents, if any, representing or evidencing such debt, and all interest, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such debt.

 

“Pledged Equity Interests” means all Equity Interests owned or held by or on
behalf of any U.S. Grantor, including all such Equity Interests described on
Schedule 3.4, and all certificates, instruments and other documents, if any,
representing or evidencing such Equity Interests and all interests of such U.S.
Grantor on the books and records of the issuers of such Equity Interests, all of
such U.S. Grantor’s right, title and interest in, to and under any partnership,
limited liability company, shareholder or similar agreements to which it is a
party, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Equity Interests.

 

“Proceeds” means (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Property,
(iii) any payment received from any insurer or other Person or entity as a
result of the destruction, loss, theft, damage or other involuntary conversion
of whatever nature of any asset or property that constitutes the Collateral, and
(iv) whatever is receivable or received when any of the Collateral or proceeds
are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary, including any claim of any Grantor
against any third party for (and the right to sue and recover for and the rights
to damages or profits due or accrued arising out of or in connection with)
(a) past, present or future infringement of any Patent now or hereafter owned or
held by or on behalf of any Grantor, or licensed under a Patent License,
(b) past, present or future infringement or dilution of any Trademark now or
hereafter owned or held by or on behalf of any Grantor, or licensed under a
Trademark License, or injury to the goodwill associated with or symbolized by
any Trademark now or hereafter owned or held by or on behalf of any Grantor,
(c) past, present or future infringement of any Copyright now or hereafter owned
or held by or on behalf of any Grantor, or licensed under a Copyright License,
(d) past, present or future infringement of any Trade Secret now or hereafter
owned or held by or on behalf of any Grantor, or licensed under a Trade Secret
License, and (e) past, present or future breach of any License, in each case,
regardless of whether characterized as “proceeds” under the UCC.

 

7

--------------------------------------------------------------------------------


 

“Receivables” means all rights to payment, whether or not earned by performance,
for goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including all such rights
constituting or evidenced by any Account, Chattel Paper, Instrument or other
document, General Intangible or Investment Property, together with all of the
applicable U.S. Grantor’s rights, if any, in any goods or other property giving
rise to such right to payment, and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

 

“Receivables Records” means (i) all originals of all documents, instruments or
other writings or electronic records or other Records evidencing any Receivable,
(ii) all books, correspondence, credit or other files, Records, ledger sheets or
cards, invoices, and other papers relating to such Receivable, including all
tapes, cards, computer tapes, computer discs, computer runs and record keeping
systems, whether in the possession or under the control of the applicable U.S.
Grantor or any computer bureau or agent from time to time acting for such U.S.
Grantor or otherwise, (iii) all evidences of the filing of financing statements
relating to such Receivable and the registration of other instruments in
connection therewith, and amendments, supplements or other modifications
thereto, notices to other creditors or secured parties, and certificates,
acknowledgments, or other writings, including lien search reports, from filing
or other registration officers and (iv) all credit information, reports and
memoranda relating to such Receivable.

 

“Record” means a “record” as defined in Article 9 of the UCC.

 

“Registration Rights Agreement” means the Amended and Restated Registration
Rights Agreement dated as of June 13, 2008 by and among the Company and the
Investors.

 

“Related Party” means, with respect to any specified Person, such Person’s
affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s affiliates.

 

“Secured Parties” means (i) the Collateral Agent, (ii) the Investors under the
Convertible Notes, (iii) the beneficiaries of each indemnification obligation
undertaken by or on behalf of any Grantor under any Secured Transaction
Document, and (iv) the successors and assigns of each of the foregoing.

 

“Secured Transaction Documents” means the Convertible Notes, this Guaranty and
Security Agreement, any Blocked Account Letter, any Control Account Letter, and
all other instruments, documents, certificates and agreements related thereto
(exclusive of the Equity Related Documents).

 

“Securities Accounts” means all “securities accounts” as defined in Article 8 of
the UCC, including all such accounts described on Schedule 3.4.

 

“Securities Intermediary” has the meaning specified in Article 8 of the UCC.

 

“Securities Purchase Agreement” has the meaning assigned to such term in the
preliminary statement of this Guaranty and Security Agreement.

 

8

--------------------------------------------------------------------------------


 

“Security Interest” has the meaning assigned to such term in Section 1.4(b).

 

“Software” means all “software” as defined in Article 9 of the UCC.

 

“Subsidiary Guarantor” has the meaning assigned to such term in Section the
preliminary statement of this Guaranty and Security Agreement.

 

“Subsidiary Guaranty” has the meaning assigned to such term in
Section 1.3(a)(i).

 

“Subordinated Obligations” has the meaning assigned to such term in
Section 1.3(e).

 

“Supplement” means a supplement hereto, substantially in the form of Exhibit A.

 

“Supporting Obligation” means (i) all “supporting obligations” as defined in
Article 9 of the UCC and (ii) all Guaranties and other secondary obligations
supporting any of the Collateral, in each case regardless of whether
characterized as a “supporting obligation” under the UCC.

 

“Trade Secret Licenses” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trade Secrets now or hereafter
owned or held by or on behalf of any Grantor or which such Grantor otherwise has
the right to license, or granting to any Grantor any right to use any Trade
Secrets now or hereafter owned by any third party, and all rights of any Grantor
under any such agreement, including each agreement described on Schedule 3.6.

 

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how now or hereafter owned or used in, or
contemplated at any time for use in, the business of any Grantor (all of the
foregoing being collectively called a “Trade Secret”), whether or not such Trade
Secret has been reduced to a writing or other tangible form, including all
documents and things embodying, incorporating or referring in any way to such
Trade Secret, the right to sue for any past, present and future infringement of
any Trade Secret, and all proceeds of the foregoing, including licenses,
royalties, income, payments, claims, damages and proceeds of suit.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned or held by or on behalf of any Grantor or which such Grantor otherwise has
the right to license, or granting to any Grantor any right to use any Trademark
now or hereafter owned by any third party, and all rights of any Grantor under
any such agreement, including each agreement described on Schedule 3.6.

 

“Trademarks” means all of the following:  (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including

 

9

--------------------------------------------------------------------------------


 

registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in the United States or any other
country, and all extensions or renewals thereof, including those described on
Schedule 3.6, (ii) all goodwill associated therewith or symbolized by any of the
foregoing and (iii) all other assets, rights and interests that uniquely reflect
or embody such goodwill.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the context implies, the Uniform Commercial Code as
in effect from time to time in any other applicable jurisdiction.

 

“U.S. Collateral” has the meaning assigned to such term in Section 1.4(a).

 

“U.S. Grantor” means the Company and each Subsidiary listed on Schedule I hereto
under the heading “U.S Subsidiary” and each Additional Subsidiary Guarantor and
Grantor from time to time as made a party hereto (excluding any Israeli
Grantor).

 

“U.S. Security Interest” has the meaning assigned to such term in
Section 1.4(a).

 

“U.S. Subsidiary Guarantor” means any U.S. Grantor other than the Company.

 

Section 1.2   Other Definitions; Interpretation

 


(A)           OTHER DEFINITIONS.  CAPITALIZED TERMS USED HEREIN AND NOT
OTHERWISE DEFINED HEREIN, AND THE TERM “SUBSIDIARY” SHALL HAVE THE MEANINGS
ASSIGNED TO SUCH TERMS IN THE SECURITIES PURCHASE AGREEMENT.


 


(B)           RULES OF INTERPRETATION.  THE DEFINITIONS OF TERMS HEREIN SHALL
APPLY EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER
THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED, (II) ANY DEFINITION OF
OR REFERENCE TO ANY LAW SHALL BE CONSTRUED AS REFERRING TO SUCH LAW AS FROM TIME
TO TIME AMENDED AND ANY SUCCESSOR THERETO AND THE RULES AND REGULATIONS
PROMULGATED FROM TIME TO TIME THEREUNDER, (III) ANY REFERENCE HEREIN TO ANY
PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS,
(IV) THE WORDS “HEREIN”, “HEREOF’ AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT,
SHALL BE CONSTRUED TO REFER TO THIS GUARANTY AND SECURITY AGREEMENT IN ITS
ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (V) ALL REFERENCES HEREIN
TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO
ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO AND ANY SUPPLEMENT
THERETO, THIS GUARANTY AND SECURITY AGREEMENT, AND (VI) THE WORDS “ASSET” AND
“PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER
TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH,
SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.  ALL REFERENCES HEREIN TO PROVISIONS
OF THE UCC SHALL INCLUDE ALL SUCCESSOR PROVISIONS UNDER ANY SUBSEQUENT VERSION
OR AMENDMENT TO ANY ARTICLE OF THE UCC.

 

10

--------------------------------------------------------------------------------

 

Section 1.3   Guaranty

 

(a)           Subsidiary Guaranty; Limitation of Liability.

 

(I)            EACH SUBSIDIARY GUARANTOR JOINTLY AND SEVERALLY, HEREBY
ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY GUARANTEES, AS A PRIMARY OBLIGOR AND
NOT MERELY AS SURETY, TO THE COLLATERAL AGENT FOR THE RATABLE BENEFIT OF THE
SECURED PARTIES THE PUNCTUAL PAYMENT WHEN DUE (BUT SUBJECT TO THE EXPIRATION OF
ANY GRACE PERIOD GRANTED BY THE SECURED PARTIES IN THEIR SOLE DISCRETION OR THE
GIVING OF ANY REQUIRED NOTICE PROVIDED FOR IN ANY SECURED TRANSACTION DOCUMENT),
WHETHER AT SCHEDULED MATURITY OR ON ANY DATE OF A REQUIRED PREPAYMENT OR BY
ACCELERATION, DEMAND OR OTHERWISE, OF THE OBLIGATIONS OF THE COMPANY AND EACH
OTHER GRANTOR NOW OR HEREAFTER EXISTING UNDER OR IN RESPECT OF THE SECURED
TRANSACTION DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY EXTENSIONS,
MODIFICATIONS, SUBSTITUTIONS, AMENDMENTS OR RENEWALS OF ANY OR ALL OF THE
FOREGOING OBLIGATIONS), WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, AND
WHETHER FOR PRINCIPAL, INTEREST, PREMIUMS, FEES, INDEMNITIES, CONTRACT CAUSES OF
ACTION, COSTS, EXPENSES OR OTHERWISE (SUCH OBLIGATIONS BEING THE “GUARANTEED
OBLIGATIONS”), AND AGREES TO PAY ANY AND ALL REASONABLE EXPENSES (INCLUDING,
WITHOUT LIMITATION, REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF COUNSEL)
INCURRED BY THE COLLATERAL AGENT OR ANY OTHER INVESTOR IN ENFORCING ANY RIGHTS
UNDER THIS SUBSIDIARY GUARANTY (THE “SUBSIDIARY GUARANTY”) OR ANY OTHER SECURED
TRANSACTION DOCUMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH
SUBSIDIARY GUARANTOR’S LIABILITY SHALL EXTEND TO ALL AMOUNTS THAT CONSTITUTE
PART OF THE GUARANTEED OBLIGATIONS AND WOULD BE OWED BY ANY OTHER GRANTOR TO THE
COLLATERAL AGENT OR ANY INVESTOR UNDER OR IN RESPECT OF THE SECURED TRANSACTION
DOCUMENTS BUT FOR THE FACT THAT THEY ARE UNENFORCEABLE OR NOT ALLOWABLE DUE TO
THE EXISTENCE OF A BANKRUPTCY, REORGANIZATION OR SIMILAR PROCEEDING INVOLVING
SUCH OTHER GRANTOR.

 

(II)           EACH SUBSIDIARY GUARANTOR, AND BY ITS ACCEPTANCE OF THE
SUBSIDIARY GUARANTY, THE COLLATERAL AGENT AND EACH OTHER INVESTOR, HEREBY
CONFIRMS THAT IT IS THE INTENTION OF ALL SUCH PERSONS THAT THE SUBSIDIARY
GUARANTY AND THE OBLIGATIONS OF EACH SUBSIDIARY GUARANTOR HEREUNDER NOT
CONSTITUTE A FRAUDULENT TRANSFER OR CONVEYANCE FOR PURPOSES OF BANKRUPTCY LAW,
THE UNIFORM FRAUDULENT CONVEYANCE ACT, THE UNIFORM FRAUDULENT TRANSFER ACT OR
ANY SIMILAR FOREIGN, FEDERAL OR STATE LAW TO THE EXTENT APPLICABLE TO THE
SUBSIDIARY GUARANTY AND THE OBLIGATIONS OF EACH SUBSIDIARY GUARANTOR HEREUNDER. 
TO EFFECTUATE THE FOREGOING INTENTION, THE COLLATERAL AGENT, THE OTHER INVESTORS
AND THE SUBSIDIARY GUARANTORS HEREBY IRREVOCABLY AGREE THAT THE GUARANTEED
OBLIGATIONS OF EACH SUBSIDIARY GUARANTOR UNDER THE SUBSIDIARY GUARANTY AT ANY
TIME SHALL BE LIMITED TO THE MAXIMUM AMOUNT AS WILL RESULT IN THE GUARANTEED
OBLIGATIONS OF SUCH SUBSIDIARY GUARANTOR UNDER THE SUBSIDIARY GUARANTY NOT
CONSTITUTING A FRAUDULENT TRANSFER OR CONVEYANCE.

 

(III)          EACH SUBSIDIARY GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY
AGREES THAT IN THE EVENT ANY PAYMENT SHALL BE REQUIRED TO BE MADE TO THE
COLLATERAL AGENT OR ANY INVESTOR UNDER THE SUBSIDIARY GUARANTY OR ANY OTHER
GUARANTY, SUCH SUBSIDIARY GUARANTOR WILL CONTRIBUTE, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, SUCH AMOUNTS TO EACH OTHER SUBSIDIARY GUARANTOR AND EACH OTHER
GUARANTOR SO AS TO MAXIMIZE THE AGGREGATE AMOUNT PAID TO THE COLLATERAL AGENT
AND INVESTORS UNDER OR IN RESPECT OF THE SECURED TRANSACTION DOCUMENTS.

 

11

--------------------------------------------------------------------------------


 


(B)           SUBSIDIARY GUARANTY ABSOLUTE.  EACH U.S. SUBSIDIARY GUARANTOR
GUARANTEES THAT THE GUARANTEED OBLIGATIONS WILL BE PAID STRICTLY IN ACCORDANCE
WITH THE TERMS OF THE SECURED TRANSACTION DOCUMENTS, REGARDLESS OF ANY LAW,
REGULATION OR ORDER NOW OR HEREAFTER IN EFFECT IN ANY JURISDICTION AFFECTING ANY
OF SUCH TERMS OR THE RIGHTS OF THE COLLATERAL AGENT OR ANY INVESTOR WITH RESPECT
THERETO.  THE OBLIGATIONS OF EACH SUBSIDIARY GUARANTOR UNDER OR IN RESPECT OF
THE SUBSIDIARY GUARANTY ARE INDEPENDENT OF THE GUARANTEED OBLIGATIONS OR ANY
OTHER OBLIGATIONS OF ANY OTHER GRANTOR UNDER OR IN RESPECT OF THE SECURED
TRANSACTION DOCUMENTS, AND A SEPARATE ACTION OR ACTIONS MAY BE BROUGHT AND
PROSECUTED AGAINST EACH SUBSIDIARY GUARANTOR TO ENFORCE THE SUBSIDIARY GUARANTY,
IRRESPECTIVE OF WHETHER ANY ACTION IS BROUGHT AGAINST THE COMPANY OR ANY OTHER
GRANTOR OR WHETHER THE COMPANY OR ANY OTHER GRANTOR IS JOINED IN ANY SUCH ACTION
OR ACTIONS.  THE LIABILITY OF EACH SUBSIDIARY GUARANTOR UNDER THE SUBSIDIARY
GUARANTY SHALL BE IRREVOCABLE, ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF, AND
EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY WAIVES ANY DEFENSES IT MAY NOW HAVE
OR HEREAFTER ACQUIRE IN ANY WAY RELATING TO, ANY OR ALL OF THE FOLLOWING:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY SECURED TRANSACTION
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT RELATING THERETO;

 

(II)           ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR ANY OTHER OBLIGATIONS
OF ANY OTHER GRANTOR UNDER OR IN RESPECT OF THE SECURED TRANSACTION DOCUMENTS,
OR ANY OTHER AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM ANY SECURED
TRANSACTION DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY INCREASE IN THE
GUARANTEED OBLIGATIONS RESULTING FROM THE EXTENSION OF ADDITIONAL CREDIT TO ANY
GRANTOR OR ANY OF ITS SUBSIDIARIES OR OTHERWISE;

 

(III)          ANY TAKING, RELEASE OR AMENDMENT OR WAIVER OF, OR CONSENT TO
DEPARTURE FROM, ANY OTHER GUARANTY, FOR ALL OR ANY OF THE GUARANTEED OBLIGATIONS
IT BEING UNDERSTOOD THAT ANY SUCH AMENDMENT, WAIVER OR CONSENT SHALL BE
APPLICABLE TO THE GUARANTEED OBLIGATIONS OF THE SUBSIDIARY GUARANTORS;

 

(IV)          ANY CHANGE, RESTRUCTURING OR TERMINATION OF THE CORPORATE
STRUCTURE OR EXISTENCE OF ANY GRANTOR OR ANY OF ITS SUBSIDIARIES;

 

(V)           ANY FAILURE OF ANY INVESTOR TO DISCLOSE TO ANY GRANTOR ANY
INFORMATION RELATING TO THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE),
OPERATIONS, PERFORMANCE, PROPERTIES OR PROSPECTS OF ANY OTHER GRANTOR NOW OR
HEREAFTER KNOWN TO SUCH INVESTOR (EACH SUBSIDIARY GUARANTOR WAIVING ANY DUTY ON
THE PART OF THE INVESTORS TO DISCLOSE SUCH INFORMATION);

 

(VI)          THE FAILURE OF ANY OTHER PERSON TO EXECUTE OR DELIVER THIS
GUARANTY AND SECURITY AGREEMENT, ANY SUPPLEMENT OR ANY OTHER GUARANTY OR
AGREEMENT OR THE RELEASE OR REDUCTION OF LIABILITY OF ANY SUBSIDIARY GUARANTOR
OR OTHER GUARANTOR OR SURETY WITH RESPECT TO THE GUARANTEED OBLIGATIONS; OR

 

(VII)         ANY OTHER CIRCUMSTANCE (INCLUDING, WITHOUT LIMITATION, ANY STATUTE
OF LIMITATIONS) OR ANY EXISTENCE OF OR RELIANCE ON ANY REPRESENTATION BY ANY
INVESTOR THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE
OF, ANY GRANTOR OR ANY OTHER GUARANTOR OR SURETY, IN EACH CASE OTHER THAN
PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS (OTHER THAN CONTINGENT
INDEMNIFICATION OBLIGATIONS).

 

12

--------------------------------------------------------------------------------


 

This Subsidiary Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any Investor or any other Person upon
the insolvency, bankruptcy or reorganization of the Company or any other Grantor
or otherwise, all as though such payment had not been made.

 


(C)           WAIVERS AND ACKNOWLEDGMENTS.  EACH SUBSIDIARY GUARANTOR HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES:


 

(I)            PROMPTNESS, DILIGENCE, NOTICE OF ACCEPTANCE, PRESENTMENT, DEMAND
FOR PERFORMANCE, NOTICE OF NONPERFORMANCE, DEFAULT, ACCELERATION, PROTEST OR
DISHONOR AND ANY OTHER NOTICE WITH RESPECT TO ANY OF THE GUARANTEED OBLIGATIONS
AND THIS SUBSIDIARY GUARANTY AND ANY REQUIREMENT THAT ANY INVESTOR PROTECT,
SECURE, PERFECT OR INSURE ANY LIEN OR ANY PROPERTY SUBJECT THERETO OR EXHAUST
ANY RIGHT OR TAKE ANY ACTION AGAINST ANY GRANTOR OR ANY OTHER PERSON;

 

(II)           ANY RIGHT TO REVOKE THIS SUBSIDIARY GUARANTY AND ACKNOWLEDGES
THAT THIS SUBSIDIARY GUARANTY IS CONTINUING IN NATURE AND APPLIES TO ALL
GUARANTEED OBLIGATIONS, WHETHER EXISTING NOW OR IN THE FUTURE;

 

(III)          (A) ANY DEFENSE ARISING BY REASON OF ANY CLAIM OR DEFENSE BASED
UPON AN ELECTION OF REMEDIES BY ANY INVESTOR THAT IN ANY MANNER IMPAIRS,
REDUCES, RELEASES OR OTHERWISE ADVERSELY AFFECTS THE SUBROGATION, REIMBURSEMENT,
EXONERATION, CONTRIBUTION OR INDEMNIFICATION RIGHTS OF SUCH SUBSIDIARY GUARANTOR
OR OTHER RIGHTS OF SUCH SUBSIDIARY GUARANTOR TO PROCEED AGAINST ANY OF THE OTHER
GRANTORS, ANY OTHER GUARANTOR OR ANY OTHER PERSON, AND (B) ANY DEFENSE BASED ON
ANY RIGHT OF SET-OFF OR COUNTERCLAIM AGAINST OR IN RESPECT OF THE OBLIGATIONS OF
SUCH SUBSIDIARY GUARANTOR HEREUNDER;

 

(IV)          ANY DUTY ON THE PART OF ANY INVESTOR TO DISCLOSE TO SUCH
SUBSIDIARY GUARANTOR ANY MATTER, FACT OR THING RELATING TO THE BUSINESS,
CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS, PERFORMANCE, PROPERTIES OR
PROSPECTS OF ANY OTHER GRANTOR OR ANY OF ITS SUBSIDIARIES NOW OR HEREAFTER KNOWN
BY SUCH INVESTOR; AND

 

(V)           EACH SUBSIDIARY GUARANTOR ACKNOWLEDGES THAT IT WILL RECEIVE
SUBSTANTIAL DIRECT AND INDIRECT BENEFITS FROM THE FINANCING ARRANGEMENTS
CONTEMPLATED BY THE SECURED TRANSACTION DOCUMENTS AND THAT THE WAIVERS SET FORTH
IN SECTION 1.3(B) AND THIS SECTION 1.3(C) ARE KNOWINGLY MADE IN CONTEMPLATION OF
SUCH BENEFITS.

 


(D)           SUBROGATION.  EACH SUBSIDIARY GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY AGREES NOT TO EXERCISE ANY RIGHTS THAT IT MAY NOW HAVE OR HEREAFTER
ACQUIRE AGAINST THE COMPANY, ANY OTHER GRANTOR OR ANY OTHER INSIDER GUARANTOR
THAT ARISE FROM THE EXISTENCE, PAYMENT, PERFORMANCE OR ENFORCEMENT OF SUCH
SUBSIDIARY GUARANTOR’S OBLIGATIONS UNDER OR IN RESPECT OF THIS SUBSIDIARY
GUARANTY OR ANY OTHER SECURED TRANSACTION DOCUMENT, INCLUDING, WITHOUT
LIMITATION, ANY RIGHT OF SUBROGATION, REIMBURSEMENT, EXONERATION, CONTRIBUTION
OR INDEMNIFICATION AND ANY RIGHT TO PARTICIPATE IN ANY CLAIM OR REMEDY OF ANY
INVESTOR AGAINST THE COMPANY, ANY OTHER GRANTOR OR ANY OTHER INSIDER GUARANTOR,
WHETHER OR NOT SUCH CLAIM, REMEDY

 

13

--------------------------------------------------------------------------------


 


OR RIGHT ARISES IN EQUITY OR UNDER CONTRACT, STATUTE OR COMMON LAW, INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO TAKE OR RECEIVE FROM THE COMPANY, ANY OTHER
GRANTOR OR ANY OTHER INSIDER GUARANTOR, DIRECTLY OR INDIRECTLY, IN CASH OR OTHER
PROPERTY OR BY SET-OFF OR IN ANY OTHER MANNER, PAYMENT OR SECURITY ON ACCOUNT OF
SUCH CLAIM, REMEDY OR RIGHT, UNLESS AND UNTIL ALL OF THE GUARANTEED OBLIGATIONS
(OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS) AND ALL OTHER AMOUNTS
PAYABLE UNDER THIS SUBSIDIARY GUARANTY SHALL HAVE BEEN PAID IN FULL IN CASH.  IF
ANY AMOUNT SHALL BE PAID TO ANY SUBSIDIARY GUARANTOR IN VIOLATION OF THE
IMMEDIATELY PRECEDING SENTENCE AT ANY TIME PRIOR TO THE LATEST OF THE PAYMENT IN
FULL IN CASH OF THE GUARANTEED OBLIGATIONS (OTHER THAN CONTINGENT
INDEMNIFICATION OBLIGATIONS) AND ALL OTHER AMOUNTS PAYABLE UNDER THIS SUBSIDIARY
GUARANTY, SUCH AMOUNT SHALL BE RECEIVED AND HELD IN TRUST FOR THE BENEFIT OF THE
INVESTORS, SHALL BE SEGREGATED FROM OTHER PROPERTY AND FUNDS OF SUCH SUBSIDIARY
GUARANTOR AND SHALL FORTHWITH BE PAID OR DELIVERED TO THE COLLATERAL AGENT IN
THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT OR ASSIGNMENT) TO
BE CREDITED AND APPLIED TO THE GUARANTEED OBLIGATIONS AND ALL OTHER AMOUNTS
PAYABLE UNDER THIS SUBSIDIARY GUARANTY, WHETHER MATURED OR UNMATURED, IN
ACCORDANCE WITH THE TERMS OF THE SECURED TRANSACTION DOCUMENTS, OR TO BE HELD AS
COLLATERAL FOR ANY GUARANTEED OBLIGATIONS OR OTHER AMOUNTS PAYABLE UNDER THIS
SUBSIDIARY GUARANTY THEREAFTER ARISING.  IF (I) ANY SUBSIDIARY GUARANTOR SHALL
MAKE PAYMENT TO ANY INVESTOR OF ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS
AND (II) ALL OF THE GUARANTEED OBLIGATIONS (OTHER THAN CONTINGENT
INDEMNIFICATION OBLIGATIONS) AND ALL OTHER AMOUNTS PAYABLE UNDER THIS SUBSIDIARY
GUARANTY SHALL HAVE BEEN PAID IN FULL IN CASH, THE INVESTORS WILL, AT SUCH
SUBSIDIARY GUARANTOR’S REQUEST AND EXPENSE, EXECUTE AND DELIVER TO SUCH
SUBSIDIARY GUARANTOR APPROPRIATE DOCUMENTS, WITHOUT RECOURSE AND WITHOUT
REPRESENTATION OR WARRANTY, NECESSARY TO EVIDENCE THE TRANSFER BY SUBROGATION TO
SUCH SUBSIDIARY GUARANTOR OF AN INTEREST IN THE GUARANTEED OBLIGATIONS RESULTING
FROM SUCH PAYMENT MADE BY SUCH SUBSIDIARY GUARANTOR PURSUANT TO THIS SUBSIDIARY
GUARANTY.


 


(E)           SUBORDINATION.  EACH SUBSIDIARY GUARANTOR HEREBY SUBORDINATES ANY
AND ALL DEBTS, LIABILITIES AND OTHER OBLIGATIONS OWED TO SUCH SUBSIDIARY
GUARANTOR BY EACH OTHER GRANTOR (THE “SUBORDINATED OBLIGATIONS”) TO THE
GUARANTEED OBLIGATIONS TO THE EXTENT AND IN THE MANNER HEREINAFTER SET FORTH IN
THIS SECTION 1.3:


 

(I)            PROHIBITED PAYMENTS, ETC.  EXCEPT DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, EACH SUBSIDIARY GUARANTOR MAY RECEIVE PAYMENTS FROM ANY OTHER
GRANTOR ON ACCOUNT OF THE SUBORDINATED OBLIGATIONS.  AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, HOWEVER, ANY SUBSIDIARY
GUARANTOR MAY DEMAND, ACCEPT OR TAKE ANY ACTION TO COLLECT ANY PAYMENT ON
ACCOUNT OF THE SUBORDINATED OBLIGATIONS.

 

(II)           PRIOR PAYMENT OF GUARANTEED OBLIGATIONS.  IN ANY PROCEEDING UNDER
ANY BANKRUPTCY LAW RELATING TO ANY OTHER GRANTOR, EACH SUBSIDIARY GUARANTOR
AGREES THAT THE INVESTORS SHALL BE ENTITLED TO RECEIVE PAYMENT IN FULL IN CASH
OF ALL GUARANTEED OBLIGATIONS (INCLUDING ALL INTEREST AND EXPENSES ACCRUING
AFTER THE COMMENCEMENT OF A PROCEEDING UNDER ANY BANKRUPTCY LAW, WHETHER OR NOT
CONSTITUTING AN ALLOWED CLAIM IN SUCH PROCEEDING (“POST-PETITION INTEREST”))
(OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS) BEFORE SUCH SUBSIDIARY
GUARANTOR RECEIVES PAYMENT OF ANY SUBORDINATED OBLIGATIONS.

 

(III)          TURN-OVER.  AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF
ANY EVENT OF DEFAULT, EACH SUBSIDIARY GUARANTOR SHALL, IF THE COLLATERAL AGENT
SO REQUESTS, COLLECT, ENFORCE AND RECEIVE PAYMENTS ON ACCOUNT OF THE
SUBORDINATED OBLIGATIONS AS TRUSTEE FOR

 

14

--------------------------------------------------------------------------------


 

THE INVESTORS AND DELIVER SUCH PAYMENTS TO THE COLLATERAL AGENT ON ACCOUNT OF
THE GUARANTEED OBLIGATIONS (INCLUDING ALL POST-PETITION INTEREST), TOGETHER WITH
ANY NECESSARY ENDORSEMENTS OR OTHER INSTRUMENTS OF TRANSFER, BUT WITHOUT
REDUCING OR AFFECTING IN ANY MANNER THE LIABILITY OF SUCH SUBSIDIARY GUARANTOR
UNDER THE OTHER PROVISIONS OF THE SUBSIDIARY GUARANTY.

 

(IV)          COLLATERAL AGENT AUTHORIZATION.  AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF ANY EVENT OF DEFAULT, THE COLLATERAL AGENT IS AUTHORIZED AND
EMPOWERED (BUT WITHOUT ANY OBLIGATION TO SO DO), IN ITS REASONABLE DISCRETION,
(A) IN THE NAME OF EACH SUBSIDIARY GUARANTOR, TO COLLECT AND ENFORCE, AND TO
SUBMIT CLAIMS IN RESPECT OF, THE SUBORDINATED OBLIGATIONS AND TO APPLY ANY
AMOUNTS RECEIVED THEREON TO THE GUARANTEED OBLIGATIONS (INCLUDING ANY AND ALL
POST-PETITION INTEREST), AND (B) TO REQUIRE EACH SUBSIDIARY GUARANTOR (1) TO
COLLECT AND ENFORCE, AND TO SUBMIT CLAIMS IN RESPECT OF, THE SUBORDINATED
OBLIGATIONS AND (2) TO PAY ANY AMOUNTS RECEIVED ON SUCH OBLIGATIONS TO THE
COLLATERAL AGENT FOR APPLICATION TO THE GUARANTEED OBLIGATIONS (INCLUDING ANY
AND ALL POST-PETITION INTEREST).

 


(F)            CONTINUING SUBSIDIARY GUARANTY; ASSIGNMENTS.  THE SUBSIDIARY
GUARANTY IS A CONTINUING GUARANTY AND SHALL (I) REMAIN IN FULL FORCE AND EFFECT
UNTIL THE PAYMENT IN FULL IN CASH OF THE GUARANTEED OBLIGATIONS AND ALL OTHER
AMOUNTS PAYABLE UNDER THE SUBSIDIARY GUARANTY, (II) BE BINDING UPON EACH
SUBSIDIARY GUARANTOR, ITS SUCCESSORS AND ASSIGNS, AND (III) INURE TO THE BENEFIT
OF AND BE ENFORCEABLE BY THE INVESTORS AND THEIR SUCCESSORS, TRANSFEREES AND
ASSIGNS.


 

Section 1.4   Grant of Security

 


(A)           GRANT BY U.S. GRANTORS.  AS SECURITY FOR THE PAYMENT OR
PERFORMANCE, AS APPLICABLE, IN FULL OF THE OBLIGATIONS, EACH U.S. GRANTOR HEREBY
PLEDGES AND GRANTS TO THE COLLATERAL AGENT, FOR THE RATABLE BENEFIT OF THE
SECURED PARTIES, A LIEN ON AND SECURITY INTEREST (THE “U.S. SECURITY INTEREST”)
IN AND TO ALL OF THE RIGHT, TITLE AND INTEREST OF SUCH U.S. GRANTOR IN, TO AND
UNDER THE FOLLOWING PROPERTY, WHEREVER LOCATED, WHETHER NOW EXISTING OR
HEREAFTER ARISING OR ACQUIRED FROM TIME TO TIME (ALL OF WHICH BEING HEREINAFTER
COLLECTIVELY REFERRED TO AS THE “U.S. COLLATERAL”):


 

(I)            ALL ACCOUNTS,

 

(II)           ALL DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS, INCLUDING ALL CASH
COLLATERAL ACCOUNTS AND BLOCKED ACCOUNTS,

 

(III)          ALL CHATTEL PAPER, DOCUMENTS AND INSTRUMENTS,

 

(IV)          ALL COMMERCIAL TORT CLAIMS,

 

(V)           ALL EQUIPMENT,

 

(VI)          ALL GENERAL INTANGIBLES,

 

(VII)         ALL GOODS,

 

(VIII)        ALL INSURANCE,

 

15

--------------------------------------------------------------------------------


 

(IX)           ALL INSTRUMENTS,

 

(X)            ALL INTELLECTUAL PROPERTY,

 

(XI)           ALL INVENTORY,

 

(XII)          ALL INVESTMENT PROPERTY, INCLUDING ALL PLEDGED COLLATERAL AND ALL
CONTROL ACCOUNTS,

 

(XIII)         ALL PROCEEDS OF AUTHORIZATIONS,

 

(XIV)        ALL RECEIVABLES AND RECEIVABLES RECORDS,

 

(XV)         ALL OTHER GOODS AND PERSONAL PROPERTY OF SUCH U.S. GRANTOR, WHETHER
TANGIBLE OR INTANGIBLE, WHEREVER LOCATED, INCLUDING LETTERS OF CREDIT,

 

(XVI)        TO THE EXTENT NOT OTHERWISE INCLUDED IN CLAUSES (I) THROUGH (XV) OF
THIS SECTION, ALL COLLATERAL RECORDS, COLLATERAL SUPPORT AND SUPPORTING
OBLIGATIONS IN RESPECT OF ANY OF THE FOREGOING,

 

(XVII)       TO THE EXTENT NOT OTHERWISE INCLUDED IN CLAUSES (I) THROUGH (XVI)
OF THIS SECTION, ALL OTHER PROPERTY IN WHICH A SECURITY INTEREST MAY BE GRANTED
UNDER THE UCC OR WHICH MAY BE DELIVERED TO AND HELD BY THE COLLATERAL AGENT
PURSUANT TO THE TERMS HEREOF (INCLUDING THE ACCOUNT REFERRED TO IN
SECTION 3.4(C)(II) AND ALL FUNDS AND OTHER PROPERTY FROM TIME TO TIME THEREIN OR
CREDITED THERETO), AND

 

(XVIII)      TO THE EXTENT NOT OTHERWISE INCLUDED IN CLAUSES (I) THROUGH (XVII)
OF THIS SECTION, ALL PROCEEDS, PRODUCTS, SUBSTITUTIONS, ACCESSIONS, RENTS AND
PROFITS OF OR IN RESPECT OF ANY OF THE FOREGOING.

 

(b)           Grant by Israeli Grantors.  As security for the payment or
performance, as applicable, in full of the Obligations, each Israeli Grantor
hereby pledges and grants to the Collateral Agent, for the ratable benefit of
the Secured Parties, a lien on and security interest (the “Israeli Security
Interest”, together with the U.S. Security Interest, the “Security Interest”) in
and to all of the right, title and interest of such Israeli Grantor in, to and
under the “Collateral” (as that term is defined in the Pledge Agreements each
attached substantially in the form of Exhibits D and Exhibit E hereto,
respectively, to be executed and delivered to the Collateral Agent concurrently
with this Guaranty and Security Agreement), wherever located (all of which being
hereinafter collectively referred to as the “Israeli Collateral” and together
with the U.S. Collateral, the “Collateral”).

 

(c)           Revisions to UCC.  For the avoidance of doubt, it is expressly
understood and agreed that, to the extent the UCC is revised after the date
hereof such that the definition of any of the foregoing terms included in the
description or definition of the Collateral is changed, the parties hereto
desire that any property which is included in such changed definitions, but
which would not otherwise be included in the Security Interest on the date
hereof, nevertheless be included in the Security Interest upon the effective
date of such revision.  Notwithstanding the immediately preceding sentence, the
Security Interest is intended to apply immediately on the date hereof to all of
the Collateral to the fullest extent permitted by applicable law, regardless of
whether any particular item of the Collateral was then subject to the UCC.

 

16

--------------------------------------------------------------------------------


 


ARTICLE 2.


 


SECURITY FOR OBLIGATIONS; NO ASSUMPTION OF LIABILITY


 

Section 2.1   Security for Obligations

 

This Guaranty and Security Agreement secures, and the Collateral is collateral
security for, the prompt and complete payment or performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of Title 11 of the
United States Code, or any similar provision of any other bankruptcy,
insolvency, receivership or other similar law), of all Obligations with respect
to each Grantor.

 

Section 2.2   No Assumption of Liability

 

Notwithstanding anything to the contrary herein, the Security Interest is
granted as security only and shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral.

 


ARTICLE 3.


 


REPRESENTATIONS AND WARRANTIES AND COVENANT


 

Section 3.1   Generally

 

(a)           Representations and Warranties.  Each of the Grantors, jointly
with the other Grantors and severally, represents and warrants to the Collateral
Agent and the other Secured Parties that:

 

(I)            AS OF THE APPLICABLE DATE, (A) SUCH GRANTOR’S CHIEF EXECUTIVE
OFFICE OR ITS PRINCIPAL PLACE OF BUSINESS IS, AND FOR THE PRECEDING FOUR MONTHS
HAS BEEN, LOCATED AT THE OFFICE INDICATED ON SCHEDULE 3.1(A)(I), (B) SUCH
GRANTOR’S JURISDICTION OF ORGANIZATION IS THE JURISDICTION INDICATED ON
SCHEDULE 3.1(A)(I), AND (C) SUCH GRANTOR’S FEDERAL EMPLOYER IDENTIFICATION
NUMBER AND COMPANY ORGANIZATIONAL NUMBER IS AS SET FORTH ON SCHEDULE 3.1(A)(I).

 

(II)           AS OF THE APPLICABLE DATE, (A) SUCH GRANTOR’S FULL LEGAL NAME IS
AS SET FORTH ON SCHEDULE 3.1(A)(II) AND (B) SUCH GRANTOR HAS NOT CHANGED ITS
LEGAL NAME IN THE PRECEDING FIVE YEARS, EXCEPT AS SET FORTH ON
SCHEDULE 3.1(A)(II).

 

(III)          EXCEPT AS SET FORTH ON SCHEDULE 3.1(A)(III), SUCH GRANTOR HAS NOT
WITHIN THE FIVE YEARS PRECEDING THE APPLICABLE DATE BECOME BOUND (WHETHER AS A
RESULT OF MERGER OR OTHERWISE) AS DEBTOR UNDER A SECURITY AGREEMENT ENTERED INTO
BY ANOTHER PERSON, WHICH HAS NOT THERETOFORE BEEN TERMINATED.

 

17

--------------------------------------------------------------------------------


 

(IV)          EXCEPT AS SET FORTH ON SCHEDULE 3.1(A)(IV), SUCH GRANTOR HAS GOOD
AND VALID RIGHTS IN, AND TITLE TO, THE COLLATERAL WITH RESPECT TO WHICH IT HAS
PURPORTED TO GRANT THE SECURITY INTEREST, EXCEPT FOR MINOR DEFECTS IN TITLE THAT
DO NOT INTERFERE WITH ITS ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED
OR TO UTILIZE SUCH COLLATERAL FOR ITS INTENDED PURPOSES, AND EXCEPT FOR LIENS
EXPRESSLY PERMITTED PURSUANT TO THE SECURED TRANSACTION DOCUMENTS.

 

(V)           ALL ACTIONS AND CONSENTS, INCLUDING ALL FILINGS, NOTICES,
REGISTRATIONS AND RECORDINGS, NECESSARY OR DESIRABLE TO CREATE, PERFECT OR
ENSURE THE FIRST PRIORITY (SUBJECT ONLY TO LIENS EXPRESSLY PERMITTED BY THE
SECURED TRANSACTION DOCUMENTS) OF THE SECURITY INTEREST IN THE COLLATERAL  OWNED
OR HELD BY IT OR ON ITS BEHALF OR FOR THE EXERCISE BY THE COLLATERAL AGENT OR
ANY OTHER SECURED PARTY OF ANY VOTING OR OTHER RIGHTS PROVIDED FOR IN THIS
GUARANTY AND SECURITY AGREEMENT OR THE EXERCISE OF ANY REMEDIES IN RESPECT OF
ANY SUCH COLLATERAL HAVE BEEN MADE OR OBTAINED OR WILL BE MADE AND OBTAINED
PROMPTLY FOLLOWING THE CLOSING, (A) EXCEPT FOR (1) THE FILING OF UCC FINANCING
STATEMENTS NAMING SUCH GRANTOR AS “DEBTOR” AND THE COLLATERAL AGENT AS “SECURED
PARTY”, OR THE MAKING OF OTHER APPROPRIATE FILINGS, REGISTRATIONS OR RECORDINGS,
CONTAINING A DESCRIPTION OF SUCH COLLATERAL IN EACH APPLICABLE GOVERNMENTAL,
MUNICIPAL OR OTHER OFFICE SPECIFIED ON SCHEDULE 3.1(A)(V) AND (2) THE FILING,
REGISTRATION OR RECORDATION OF FULLY EXECUTED SECURITY AGREEMENTS IN THE FORM
HEREOF (OR IN SUCH OTHER FORM AS SHALL BE IN ALL RESPECTS SATISFACTORY TO THE
COLLATERAL AGENT) AND CONTAINING A DESCRIPTION OF ALL SUCH COLLATERAL CONSISTING
OF PATENTS, TRADEMARKS AND COPYRIGHTS, TOGETHER WITH ALL OTHER NECESSARY
DOCUMENTS, IN EACH APPLICABLE GOVERNMENTAL REGISTRY OR OFFICE, (B) EXCEPT FOR
ANY SUCH COLLATERAL AS TO WHICH THE REPRESENTATIONS AND WARRANTIES IN THIS
SECTION 3.1(A)(V) WOULD NOT BE TRUE SOLELY BY VIRTUE OF SUCH COLLATERAL HAVING
BEEN USED OR DISPOSED OF IN A MANNER EXPRESSLY PERMITTED HEREUNDER OR UNDER ANY
OTHER SECURED TRANSACTION DOCUMENT, AND (C) EXCEPT TO THE EXTENT THAT SUCH
SECURITY INTEREST MAY NOT BE PERFECTED BY FILING, REGISTERING, RECORDING OR
TAKING ANY OTHER ACTION IN THE UNITED STATES.  THE FILING, IN A TIMELY MANNER,
OF THE SECURITIES PURCHASE AGREEMENT AND/OR THE GUARANTY AND SECURITY AGREEMENT
AND/OR THE PLEDGE AGREEMENTS WITH THE FOLLOWING GOVERNMENTAL BODIES IS REQUIRED
IN ORDER TO PERFECT THE SECURITY INTERESTS GRANTED THEREUNDER:

 

·                  The United States Patent and Trademark Office and the United
States Copyright Office

 

·                  The Israeli Companies Registrar

 

·                  The Israeli Patents, Trademarks and Designs Office

 

·                  The Israeli Registrar of Pledges

 

·                  The Patents, Trademarks and Designs Office of any other
jurisdiction.

 

Subsequent recording and filing with the United States or Israeli Patent and
Trademark Office, and the United States Copyright Office and the Israeli
Companies Register may be necessary to perfect a Lien on registered patents,
trademarks, trademark applications and copyrights acquired by the Company or any
of its Subsidiaries after the date hereof.

 

18

--------------------------------------------------------------------------------


 

(VI)          EXCEPT AS SET FORTH ON SCHEDULE 3.1(A)(VI), IT HAS NOT FILED OR
AUTHORIZED THE FILING OF (A) ANY FINANCING STATEMENT OR ANALOGOUS DOCUMENT UNDER
THE UCC OR ANY OTHER APPLICABLE LAWS COVERING ANY SUCH COLLATERAL, (B) ANY
ASSIGNMENT IN WHICH IT ASSIGNS ANY SUCH COLLATERAL OR ANY SECURITY AGREEMENT OR
SIMILAR INSTRUMENT COVERING ANY SUCH COLLATERAL WITH THE UNITED STATES PATENT
AND TRADEMARK OFFICE OR THE UNITED STATES COPYRIGHT OFFICE, OR (C) ANY
ASSIGNMENT IN WHICH IT ASSIGNS ANY SUCH COLLATERAL OR ANY SECURITY AGREEMENT OR
SIMILAR INSTRUMENT COVERING ANY SUCH COLLATERAL WITH ANY FOREIGN GOVERNMENTAL,
MUNICIPAL OR OTHER OFFICE, IN EACH CASE, WHICH FINANCING STATEMENT, ANALOGOUS
DOCUMENT, ASSIGNMENT OR OTHER INSTRUMENT, AS APPLICABLE, IS STILL IN EFFECT,
EXCEPT FOR LIENS EXPRESSLY PERMITTED BY THE SECURED TRANSACTION DOCUMENTS.

 

(VII)         FOLLOWING THE FILING OF THE SECURITY INTEREST WITH THE ISRAELI
COMPANIES REGISTRAR, THE ISRAELI PATENTS, TRADEMARKS AND DESIGNS OFFICE AND THE
ISRAELI REGISTRAR OF PLEDGES, THE SECURITY INTEREST IN THE COLLATERAL OWNED OR
HELD BY IT OR ON ITS BEHALF (A) IS EFFECTIVE TO VEST IN THE COLLATERAL AGENT, ON
BEHALF OF THE SECURED PARTIES, THE RIGHTS OF THE COLLATERAL AGENT IN SUCH
COLLATERAL AS SET FORTH HEREIN AND (B) DOES NOT VIOLATE REGULATION T, U OR X AS
OF THE APPLICABLE DATE.

 

(VIII)        IMMEDIATELY AFTER THE APPLICABLE DATE, (I) THE FAIR VALUE OF THE
ASSETS OF THE COMPANY AND THE SUBSIDIARY GUARANTORS, TAKEN AS A WHOLE, AT A FAIR
VALUATION, WILL EXCEED THEIR DEBTS AND LIABILITIES, SUBORDINATED, CONTINGENT OR
OTHERWISE, (II) THE PRESENT FAIR SALEABLE VALUE OF THE PROPERTY OF THE COMPANY
AND THE SUBSIDIARY GUARANTORS, TAKEN AS A WHOLE, WILL BE GREATER THAN THE AMOUNT
THAT WILL BE REQUIRED TO PAY THE PROBABLE LIABILITY OF THEIR DEBTS AND OTHER
LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND OTHER
LIABILITIES BECOME ABSOLUTE AND MATURED, (III) THE COMPANY AND THE SUBSIDIARY
GUARANTORS, TAKEN AS A WHOLE, WILL BE ABLE TO PAY THEIR DEBTS AND LIABILITIES,
SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND LIABILITIES BECOME
ABSOLUTE AND MATURED, AND (IV) EACH OF THE COMPANY AND THE SUBSIDIARY GUARANTORS
WILL NOT HAVE UNREASONABLY SMALL CAPITAL WITH WHICH TO CONDUCT THE BUSINESS
FOLLOWING SUCH DATE.  THE REPRESENTATION IN THIS SUBSECTION (VIII) IS MADE
WITHOUT GIVING EFFECT TO ANY DEBTS AND OBLIGATIONS OF THE COMPANY TO THE
INVESTORS (INCLUDING GOLDMAN SACHS INVESTMENT PARTNERS MASTER FUND, L.P. OR
AFFILIATED PARTIES AND SYNTEK CAPITAL AG).

 


(B)           COVENANTS AND AGREEMENTS.  EACH GRANTOR HEREBY COVENANTS AND
AGREES AS FOLLOWS:


 

(I)            IT WILL PROMPTLY NOTIFY THE COLLATERAL AGENT IN WRITING OF ANY
CHANGE (A) IN ITS LEGAL NAME, (B) IN THE LOCATION OF ITS CHIEF EXECUTIVE OFFICE,
PRINCIPAL PLACE OF BUSINESS, ANY OFFICE IN WHICH IT MAINTAINS BOOKS OR RECORDS
RELATING TO ANY OF THE COLLATERAL OWNED OR HELD BY IT OR ON ITS BEHALF OR,
EXCEPT TO THE EXTENT PERMITTED BY SECTION 3.1(B)(VII) OR SECTION 3.2, ANY OFFICE
OR FACILITY AT WHICH ANY SUCH COLLATERAL IS LOCATED (INCLUDING THE ESTABLISHMENT
OF ANY SUCH NEW OFFICE OR FACILITY), (C) IN ITS IDENTITY OR LEGAL OR
ORGANIZATIONAL STRUCTURE OR ITS JURISDICTION OF FORMATION, OR (D) IN ITS FEDERAL
TAXPAYER IDENTIFICATION NUMBER.  IT AGREES NOT TO EFFECT OR PERMIT ANY CHANGE
REFERRED TO IN THE PRECEDING SENTENCE UNLESS ALL FILINGS HAVE BEEN MADE UNDER
THE UNIFORM COMMERCIAL CODE OR OTHERWISE THAT ARE REQUIRED IN ORDER FOR THE
COLLATERAL AGENT TO CONTINUE AT ALL TIMES FOLLOWING SUCH CHANGE TO HAVE A VALID,
LEGAL AND PERFECTED SECURITY INTEREST IN ALL THE COLLATERAL WITH THE PRIORITY
REQUIRED HEREBY.

 

19

--------------------------------------------------------------------------------


 

(II)           IT SHALL MAINTAIN, AT ITS OWN COST AND EXPENSE, SUCH COMPLETE AND
ACCURATE RECORDS WITH RESPECT TO THE COLLATERAL OWNED OR HELD BY IT OR ON ITS
BEHALF AS IS CONSISTENT WITH ITS CURRENT PRACTICES AND IN ACCORDANCE WITH SUCH
PRUDENT AND STANDARD PRACTICES USED IN INDUSTRIES THAT ARE THE SAME AS OR
SIMILAR TO THOSE IN WHICH IT IS ENGAGED, BUT IN ANY EVENT TO INCLUDE COMPLETE
ACCOUNTING RECORDS INDICATING ALL PAYMENTS AND PROCEEDS RECEIVED WITH RESPECT TO
ANY PART OF SUCH COLLATERAL.

 

(III)          IT SHALL, AT ITS OWN COST AND EXPENSE, TAKE ANY AND ALL ACTIONS
REASONABLY NECESSARY TO DEFEND TITLE TO THE COLLATERAL OWNED OR HELD BY IT OR ON
ITS BEHALF AGAINST ALL PERSONS AND TO DEFEND THE SECURITY INTEREST IN SUCH
COLLATERAL AND THE PRIORITY THEREOF AGAINST ANY LIEN OR OTHER INTEREST NOT
EXPRESSLY PERMITTED BY THE SECURED TRANSACTION DOCUMENTS, AND IN FURTHERANCE
THEREOF, IT SHALL NOT TAKE, OR PERMIT TO BE TAKEN, ANY ACTION NOT OTHERWISE
EXPRESSLY PERMITTED BY THE SECURED TRANSACTION DOCUMENTS THAT COULD IMPAIR THE
SECURITY INTEREST OR THE PRIORITY THEREOF OR ANY SECURED PARTY’S RIGHTS IN OR TO
SUCH COLLATERAL.

 

(IV)          THE COLLATERAL AGENT AND SUCH PERSONS AS THE COLLATERAL AGENT MAY
DESIGNATE SHALL HAVE THE RIGHT, AT THE COST AND EXPENSE OF SUCH GRANTOR, TO
INSPECT ALL OF ITS RECORDS (AND TO MAKE EXTRACTS AND COPIES FROM SUCH RECORDS),
TO DISCUSS ITS AFFAIRS WITH ITS OFFICERS AND (TO THE EXTENT CONSENTED TO BY SUCH
INDEPENDENT ACCOUNTANTS) INDEPENDENT ACCOUNTANTS AND TO VERIFY UNDER REASONABLE
PROCEDURES THE VALIDITY, AMOUNT, QUALITY, QUANTITY, VALUE, CONDITION AND STATUS
OF, OR ANY OTHER MATTER RELATING TO, THE COLLATERAL OWNED OR HELD BY OR ON
BEHALF OF SUCH GRANTOR, INCLUDING, IN THE CASE OF RECEIVABLES, PLEDGED DEBT,
GENERAL INTANGIBLES, COMMERCIAL TORT CLAIMS OR COLLATERAL IN THE POSSESSION OF
ANY THIRD PERSON, BY CONTACTING ACCOUNT DEBTORS, CONTRACT PARTIES OR OTHER
OBLIGORS THEREON OR ANY THIRD PERSON POSSESSING SUCH COLLATERAL FOR THE PURPOSE
OF MAKING SUCH A VERIFICATION.  THE COLLATERAL AGENT SHALL MAINTAIN THE
CONFIDENTIALITY OF ALL SUCH INFORMATION AND SHALL HAVE THE ABSOLUTE RIGHT TO
SHARE ON A CONFIDENTIAL BASIS ANY INFORMATION IT GAINS FROM SUCH INSPECTION OR
VERIFICATION WITH ANY SECURED PARTY.

 

(V)           AT ITS OPTION, THE COLLATERAL AGENT MAY DISCHARGE PAST DUE TAXES,
ASSESSMENTS, CHARGES, FEES, LIENS, SECURITY INTERESTS OR OTHER ENCUMBRANCES AT
ANY TIME LEVIED OR PLACED ON THE COLLATERAL OWNED OR HELD BY OR ON BEHALF OF
SUCH GRANTOR, AND NOT PERMITTED BY THE SECURED TRANSACTION DOCUMENTS, AND MAY
PAY FOR THE MAINTENANCE AND PRESERVATION OF SUCH COLLATERAL TO THE EXTENT SUCH
GRANTOR FAILS TO DO SO AS REQUIRED BY THE SECURED TRANSACTION DOCUMENTS, AND
SUCH GRANTOR AGREES, JOINTLY WITH THE OTHER GRANTORS AND SEVERALLY, TO REIMBURSE
THE COLLATERAL AGENT ON DEMAND FOR ANY PAYMENT MADE OR ANY EXPENSE INCURRED BY
THE COLLATERAL AGENT PURSUANT TO THE FOREGOING AUTHORIZATION; PROVIDED, HOWEVER,
THAT NOTHING IN THIS PARAGRAPH SHALL BE INTERPRETED AS EXCUSING ANY GRANTOR FROM
THE PERFORMANCE OF, OR IMPOSING ANY OBLIGATION ON THE COLLATERAL AGENT OR ANY
OTHER SECURED PARTY TO CURE OR PERFORM, ANY COVENANTS OR OTHER PROMISES OF ANY
GRANTOR WITH RESPECT TO TAXES, ASSESSMENTS, CHARGES, FEES, LIENS, SECURITY
INTERESTS OR OTHER ENCUMBRANCES AND MAINTENANCE AS SET FORTH HEREIN OR IN THE
OTHER SECURED TRANSACTION DOCUMENTS.

 

(VI)          IT SHALL NOT BE EXCUSED FROM LIABILITY AS A RESULT OF GRANTING OF
THE SECURITY INTEREST PURSUANT TO THIS GUARANTY AND SECURITY AGREEMENT TO
OBSERVE AND PERFORM ALL THE CONDITIONS AND OBLIGATIONS TO BE OBSERVED AND
PERFORMED BY IT UNDER EACH CONTRACT, AGREEMENT OR INSTRUMENT RELATING TO THE
COLLATERAL OWNED OR HELD BY IT OR ON ITS BEHALF, ALL IN ACCORDANCE WITH

 

20

--------------------------------------------------------------------------------


 

THE TERMS AND CONDITIONS THEREOF AND IT AGREES, JOINTLY WITH THE OTHER GRANTORS
AND SEVERALLY, TO INDEMNIFY AND HOLD HARMLESS THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES FROM AND AGAINST ANY AND ALL LIABILITY FOR SUCH PERFORMANCE.

 

(VII)         IT SHALL NOT MAKE, OR PERMIT TO BE MADE, AN ASSIGNMENT, PLEDGE OR
HYPOTHECATION OF THE COLLATERAL OWNED OR HELD BY IT OR ON ITS BEHALF, OR GRANT
ANY OTHER LIEN IN RESPECT OF SUCH COLLATERAL, EXCEPT AS EXPRESSLY PERMITTED BY
THE SECURED TRANSACTION DOCUMENTS.  EXCEPT AS EXPRESSLY PERMITTED BY THE SECURED
TRANSACTION DOCUMENTS, IT SHALL NOT MAKE OR PERMIT TO BE MADE ANY TRANSFER OF
SUCH COLLATERAL, AND IT SHALL REMAIN AT ALL TIMES IN POSSESSION OF SUCH
COLLATERAL AND THE DIRECT OWNER, BENEFICIALLY AND OF RECORD, OF THE PLEDGED
EQUITY INTERESTS INCLUDED IN SUCH COLLATERAL, EXCEPT THAT (A) INVENTORY MAY BE
SOLD IN THE ORDINARY COURSE OF BUSINESS AND (B) UNLESS AND UNTIL THE COLLATERAL
AGENT SHALL NOTIFY IT THAT AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AND THAT, DURING THE CONTINUANCE THEREOF, IT SHALL NOT SELL, CONVEY,
LEASE, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF ANY SUCH COLLATERAL (WHICH
NOTICE MAY BE GIVEN BY TELEPHONE IF PROMPTLY CONFIRMED IN WRITING), IT MAY USE
AND DISPOSE OF SUCH COLLATERAL IN ANY LAWFUL MANNER NOT INCONSISTENT WITH THE
PROVISIONS OF THIS GUARANTY AND SECURITY AGREEMENT OR ANY OTHER SECURED
TRANSACTION DOCUMENT.

 

Section 3.2   Equipment and Inventory

 

Each of the U.S. Grantors, jointly with the other U.S. Grantors and severally,
represents and warrants to the Collateral Agent and the other Secured Parties
that, except for such Equipment and Inventory that does not exceed a book value
of $50,000 in the aggregate for all U.S. Grantors as of the Applicable Date, all
of the Equipment and Inventory included in the Collateral owned or held by it or
on its behalf (other than mobile goods and Inventory and Equipment in transit)
is kept only at the locations specified on Schedule 3.2.  In addition, each U.S.
Grantor covenants and agrees that it shall not permit any Equipment or Inventory
owned or held by it or on its behalf to be in the possession or control of any
warehouseman, bailee, agent or processor for a period of greater than one
hundred and eighty (180) consecutive days, except for such Equipment or
Inventory that (i) was sent to customers for trial or evaluation in the ordinary
course of the Company’s business, provided that the book value of such Equipment
or Inventory does not exceed $2,000,000 in the aggregate for all U.S. Grantors,
(ii) is identified on Schedule 3.2, and/or (iii) is within the possession of the
Subsidiaries, unless such warehouseman, bailee, agent or processor shall have
been notified of the Security Interest and shall have agreed in writing to hold
such Equipment or Inventory subject to the Security Interest and the
instructions of the Collateral Agent and to waive and release any Lien held by
it with respect to such Equipment or Inventory, whether arising by operation of
law or otherwise.

 

Section 3.3   Receivables

 


(A)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE U.S. GRANTORS,
JOINTLY WITH THE OTHER U.S. GRANTORS AND SEVERALLY, REPRESENTS AND WARRANTS TO
THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES THAT, EXCEPT FOR RECEIVABLES
VALUED AT LESS THAN $10,000 INDIVIDUALLY AND $50,000 IN THE AGGREGATE FOR ALL
U.S. GRANTORS, NO RECEIVABLE IS EVIDENCED BY AN INSTRUMENT (OTHER THAN CHECKS
RECEIVED IN THE ORDINARY COURSE OF BUSINESS) OR CHATTEL PAPER THAT HAS NOT BEEN
DELIVERED TO THE COLLATERAL AGENT.

 

21

--------------------------------------------------------------------------------


 


(B)           COVENANTS AND AGREEMENTS.  EACH U.S. GRANTOR HEREBY COVENANTS AND
AGREES THAT:


 

(I)            AT THE REASONABLE REQUEST OF THE COLLATERAL AGENT, IT SHALL MARK
CONSPICUOUSLY, IN FORM AND MANNER REASONABLY SATISFACTORY TO THE COLLATERAL
AGENT, ALL CHATTEL PAPER, INSTRUMENTS (OTHER THAN CHECKS RECEIVED IN THE
ORDINARY COURSE OF BUSINESS) AND OTHER EVIDENCE OF ANY RECEIVABLES OWNED OR HELD
BY IT OR ON ITS BEHALF (OTHER THAN ANY DELIVERED TO THE COLLATERAL AGENT AS
PROVIDED HEREIN AND OTHER THAN PURCHASE ORDERS SENT TO CUSTOMERS), AS WELL AS
THE RELATED RECEIVABLES RECORDS, WITH AN APPROPRIATE REFERENCE TO THE FACT THAT
THE COLLATERAL AGENT HAS A SECURITY INTEREST THEREIN.

 

(II)           IT WILL NOT, WITHOUT THE COLLATERAL AGENT’S PRIOR WRITTEN CONSENT
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), GRANT ANY EXTENSION OF THE
TIME OF PAYMENT OF ANY SUCH RECEIVABLE, COMPROMISE, COMPOUND OR SETTLE THE SAME
FOR LESS THAN THE FULL AMOUNT THEREOF, RELEASE, WHOLLY OR PARTLY, ANY SUPPORTING
OBLIGATION OR COLLATERAL SUPPORT RELATING THERETO, OR ALLOW ANY CREDIT OR
DISCOUNT WHATSOEVER THEREON, OTHER THAN EXTENSIONS, CREDITS, DISCOUNTS,
RELEASES, COMPROMISES OR SETTLEMENTS GRANTED OR MADE IN THE ORDINARY COURSE OF
BUSINESS AND CONSISTENT WITH ITS THEN CURRENT PRACTICES AND IN ACCORDANCE WITH
SUCH PRACTICES REASONABLY BELIEVED BY SUCH U.S. GRANTOR TO BE PRUDENT.

 

(III)          EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION AND UNLESS OTHERWISE
DETERMINED BY SUCH GRANTOR IN ACCORDANCE WITH ITS GOOD FAITH BUSINESS JUDGMENT,
IT SHALL CONTINUE TO COLLECT ALL AMOUNTS DUE OR TO BECOME DUE TO IT UNDER ALL
SUCH RECEIVABLES (OTHER THAN OTHER RECEIVABLES) AND ANY SUPPORTING OBLIGATIONS
OR COLLATERAL SUPPORT RELATING THERETO, AND DILIGENTLY EXERCISE EACH MATERIAL
RIGHT IT MAY HAVE THEREUNDER, IN EACH CASE AT ITS OWN COST AND EXPENSE, AND IN
CONNECTION WITH SUCH COLLECTIONS AND EXERCISE, IT SHALL, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TAKE SUCH ACTION AS IT OR THE
COLLATERAL AGENT MAY REASONABLY DEEM NECESSARY.  NOTWITHSTANDING THE FOREGOING,
THE COLLATERAL AGENT SHALL HAVE THE RIGHT AT ANY TIME AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT TO NOTIFY, OR REQUIRE SUCH U.S.
GRANTOR TO NOTIFY, ANY ACCOUNT DEBTOR WITH RESPECT TO ANY SUCH RECEIVABLE,
SUPPORTING OBLIGATION OR COLLATERAL SUPPORT OF THE COLLATERAL AGENT’S SECURITY
INTEREST THEREIN, AND IN ADDITION, AT ANY TIME DURING THE CONTINUATION OF AN
EVENT OF DEFAULT, THE COLLATERAL AGENT MAY:  (I) DIRECT SUCH ACCOUNT DEBTOR TO
MAKE PAYMENT OF ALL AMOUNTS DUE OR TO BECOME DUE TO SUCH U.S. GRANTOR THEREUNDER
DIRECTLY TO THE COLLATERAL AGENT AND (II) ENFORCE, AT THE COST AND EXPENSE OF
SUCH U.S. GRANTOR, COLLECTION THEREOF AND TO ADJUST, SETTLE OR COMPROMISE THE
AMOUNT OR PAYMENT THEREOF, IN THE SAME MANNER AND TO THE SAME EXTENT AS SUCH
U.S. GRANTOR WOULD BE ABLE TO HAVE DONE.  IF THE COLLATERAL AGENT NOTIFIES SUCH
U.S. GRANTOR THAT IT HAS ELECTED TO COLLECT ANY SUCH RECEIVABLE, SUPPORTING
OBLIGATION OR COLLATERAL SUPPORT IN ACCORDANCE WITH THE PRECEDING SENTENCE, ANY
PAYMENTS THEREOF RECEIVED BY SUCH U.S. GRANTOR SHALL NOT BE COMMINGLED WITH ANY
OF ITS OTHER FUNDS OR PROPERTY BUT SHALL BE HELD SEPARATE AND APART THEREFROM,
SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT HEREUNDER AND
SHALL BE FORTHWITH DELIVERED TO THE COLLATERAL AGENT IN THE SAME FORM AS SO
RECEIVED (WITH ANY NECESSARY ENDORSEMENT), AND SUCH U.S. GRANTOR SHALL NOT GRANT
ANY EXTENSION OF THE TIME OF PAYMENT THEREOF, COMPROMISE, COMPOUND OR SETTLE THE
SAME FOR LESS THAN THE FULL AMOUNT THEREOF, RELEASE THE SAME, WHOLLY OR PARTLY,
OR ALLOW ANY CREDIT OR DISCOUNT WHATSOEVER THEREON.

 

22

--------------------------------------------------------------------------------


 

(IV)          IT SHALL USE ITS BEST EFFORTS TO KEEP IN FULL FORCE AND EFFECT ANY
SUPPORTING OBLIGATION OR COLLATERAL SUPPORT RELATING TO ANY RECEIVABLE.

 

(V)           DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, AT THE REQUEST OF
THE COLLATERAL AGENT, IT SHALL DIRECT EACH ACCOUNT DEBTOR TO MAKE PAYMENT ON
EACH RECEIVABLE TO A BLOCKED ACCOUNT OR THE CONCENTRATION ACCOUNT.

 

Section 3.4   Investment Property

 


(A)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE U.S. GRANTORS,
JOINTLY WITH THE OTHER U.S. GRANTORS AND SEVERALLY, REPRESENTS AND WARRANTS TO
THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES THAT:


 

(i)            Schedule 3.4 sets forth, as of the Applicable Date, (i) all, of
the Investment Property (other than (A) Receivables not evidenced by an
Instrument or Chattel Paper and (B) Equity Interests with an immaterial value)
owned or held by or on behalf of such U.S. Grantor to the extent not held in a
Securities Account and (ii) each Securities Account or commodities account
maintained by or on behalf of such U.S. Grantor.

 

(ii)           All Pledged Equity Interests have been duly authorized and
validly issued and are fully paid and nonassessable, and such U.S. Grantor is
the direct owner, beneficially and of record, thereof, free and clear of all
Liens (other than Liens expressly permitted by the Secured Transaction
Documents).

 

(iii)          All Pledged Debt other than Pledged Debt described on
Schedule 3.4 hereto have been duly authorized, issued and delivered and, where
necessary, authenticated, and constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).

 

(iv)          All Investment Property consisting of certificated securities,
Chattel Paper or Instruments other than checks received in the ordinary course
of business has been delivered to the Collateral Agent.

 

(v)           All Pledged Collateral held by a Securities Intermediary in a
Securities Account or a commodities account is in a Control Account.

 

(vi)          Other than the Pledged Equity Interests that constitute General
Intangibles, there is no Investment Property other than that represented by
certificated securities or Instruments in the possession of the Collateral
Agent.

 

(vii)         No Person other than the Collateral Agent or an Approved
Securities Intermediary has “control” (within the meaning of Article 8 of the
UCC) over any Investment Property of such U.S. Grantor.

 

23

--------------------------------------------------------------------------------


 


(B)           REGISTRATION IN NOMINEE NAME; DENOMINATIONS.  EACH U.S. GRANTOR
HEREBY AGREES THAT (I) WITHOUT LIMITING ARTICLE 5, THE COLLATERAL AGENT, ON
BEHALF OF THE SECURED PARTIES, SHALL HAVE THE RIGHT (IN ITS SOLE AND ABSOLUTE
DISCRETION) TO HOLD ANY INVESTMENT PROPERTY IN ITS OWN NAME AS PLEDGEE, THE NAME
OF ITS NOMINEE (AS PLEDGEE OR AS SUB AGENT) OR THE NAME OF THE APPLICABLE U.S.
GRANTOR, ENDORSED OR ASSIGNED, WHERE APPLICABLE, IN BLANK OR IN FAVOR OF THE
COLLATERAL AGENT, (II) AT THE COLLATERAL AGENT’S REQUEST, SUCH U.S. GRANTOR WILL
PROMPTLY GIVE TO THE COLLATERAL AGENT COPIES OF ANY MATERIAL NOTICES OR OTHER
COMMUNICATIONS RECEIVED BY IT WITH RESPECT TO ANY INVESTMENT PROPERTY REGISTERED
IN ITS NAME, AND (III) THE COLLATERAL AGENT SHALL AT ALL TIMES HAVE THE RIGHT TO
EXCHANGE ANY CERTIFICATES, INSTRUMENTS OR OTHER DOCUMENTS REPRESENTING OR
EVIDENCING ANY INVESTMENT PROPERTY OWNED OR HELD BY OR ON BEHALF OF SUCH U.S.
GRANTOR FOR CERTIFICATES, INSTRUMENTS OR OTHER DOCUMENTS OF SMALLER OR LARGER
DENOMINATIONS FOR ANY PURPOSE CONSISTENT WITH THIS GUARANTY AND SECURITY
AGREEMENT.


 


(C)           VOTING AND DISTRIBUTIONS.


 

(I)            UNLESS AND UNTIL AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING:

 

(A)          EACH U.S. GRANTOR SHALL BE ENTITLED TO EXERCISE ANY AND ALL VOTING
AND/OR OTHER CONSENSUAL RIGHTS AND POWERS INURING TO AN OWNER OF THE INVESTMENT
PROPERTY, OR ANY PART THEREOF, FOR ANY PURPOSE CONSISTENT WITH THE TERMS OF THIS
GUARANTY AND SECURITY AGREEMENT AND THE OTHER SECURED TRANSACTION DOCUMENTS;
PROVIDED, HOWEVER, THAT SUCH U.S. GRANTOR WILL NOT BE ENTITLED TO EXERCISE ANY
SUCH RIGHT IF THE RESULT THEREOF COULD MATERIALLY AND ADVERSELY AFFECT THE
RIGHTS INURING TO A HOLDER OF THE INVESTMENT PROPERTY OR THE RIGHTS AND REMEDIES
OF THE COLLATERAL AGENT UNDER THIS GUARANTY AND SECURITY AGREEMENT OR ANY OTHER
SECURED TRANSACTION DOCUMENT OR THE ABILITY OF THE COLLATERAL AGENT TO EXERCISE
THE SAME.

 

(B)           THE COLLATERAL  AGENT SHALL EXECUTE AND DELIVER TO EACH U.S.
GRANTOR, OR CAUSE TO BE EXECUTED AND DELIVERED TO EACH U.S. GRANTOR, ALL SUCH
PROXIES, POWERS OF ATTORNEY AND OTHER INSTRUMENTS AS SUCH U.S. GRANTOR MAY
REASONABLY REQUEST FOR THE PURPOSE OF ENABLING IT TO EXERCISE THE VOTING AND/OR
CONSENSUAL RIGHTS AND POWERS IT IS ENTITLED TO EXERCISE PURSUANT TO SUBSECTION
(C)(I)(A) AND TO RECEIVE THE CASH PAYMENTS IT IS ENTITLED TO RECEIVE PURSUANT TO
SUBSECTION (C)(I)(C).

 

(C)           EACH U.S. GRANTOR SHALL BE ENTITLED TO RECEIVE, RETAIN AND USE ANY
AND ALL CASH DIVIDENDS, INTEREST AND PRINCIPAL PAID ON THE INVESTMENT PROPERTY
OWNED OR HELD BY IT OR ON ITS BEHALF TO THE EXTENT AND ONLY TO THE EXTENT THAT
SUCH CASH DIVIDENDS, INTEREST AND PRINCIPAL ARE NOT PROHIBITED BY, AND OTHERWISE
PAID IN ACCORDANCE WITH, THE TERMS AND CONDITIONS OF THE SECURITIES PURCHASE
AGREEMENT, THE OTHER SECURED TRANSACTION DOCUMENTS AND APPLICABLE LAWS.  ALL
NON-CASH DIVIDENDS, INTEREST AND PRINCIPAL, AND ALL DIVIDENDS, INTEREST AND
PRINCIPAL PAID OR PAYABLE IN CASH OR OTHERWISE IN CONNECTION WITH A PARTIAL OR
TOTAL LIQUIDATION OR DISSOLUTION, RETURN OF CAPITAL, CAPITAL SURPLUS OR PAID IN
SURPLUS, AND ALL OTHER DISTRIBUTIONS (OTHER THAN DISTRIBUTIONS REFERRED TO IN
THE PRECEDING SENTENCE) MADE ON OR IN RESPECT OF THE INVESTMENT PROPERTY,
WHETHER PAID OR PAYABLE IN CASH OR OTHERWISE, WHETHER RESULTING FROM A
SUBDIVISION, COMBINATION OR RECLASSIFICATION OF THE OUTSTANDING PLEDGED EQUITY
INTERESTS IN ANY ISSUER OF ANY

 

24

--------------------------------------------------------------------------------


 

INVESTMENT PROPERTY OR RECEIVED IN EXCHANGE FOR ANY INVESTMENT PROPERTY, OR ANY
PART THEREOF, OR IN REDEMPTION THEREOF, OR AS A RESULT OF ANY MERGER,
CONSOLIDATION, ACQUISITION OR OTHER EXCHANGE OF ASSETS TO WHICH SUCH ISSUER MAY
BE A PARTY OR OTHERWISE, SHALL BE AND BECOME PART OF THE COLLATERAL, AND, IF
RECEIVED BY SUCH U.S. GRANTOR, SHALL NOT BE COMMINGLED WITH ANY OF ITS OTHER
FUNDS OR PROPERTY BUT SHALL BE HELD SEPARATE AND APART THEREFROM, SHALL BE HELD
IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT HEREUNDER AND SHALL BE
FORTHWITH DELIVERED TO THE COLLATERAL AGENT IN THE SAME FORM AS SO RECEIVED
(WITH ANY NECESSARY ENDORSEMENT).

 

(II)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT:

 

(A)          UPON THE DIRECTION OF THE COLLATERAL AGENT, ALL RIGHTS OF EACH U.S.
GRANTOR TO DIVIDENDS, INTEREST OR PRINCIPAL THAT IT IS AUTHORIZED TO RECEIVE
PURSUANT TO SUBSECTION (C)(I)(C) SHALL CEASE, AND ALL SUCH RIGHTS SHALL
THEREUPON BECOME VESTED IN THE COLLATERAL AGENT, WHICH SHALL HAVE THE SOLE AND
EXCLUSIVE RIGHT AND AUTHORITY TO RECEIVE AND RETAIN SUCH DIVIDENDS, INTEREST OR
PRINCIPAL, AS APPLICABLE.  ALL DIVIDENDS, INTEREST AND PRINCIPAL RECEIVED BY OR
ON BEHALF OF ANY U.S. GRANTOR CONTRARY TO THE PROVISIONS OF THIS SECTION SHALL
BE HELD IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT, SHALL BE SEGREGATED
FROM OTHER PROPERTY OR FUNDS OF SUCH U.S. GRANTOR AND SHALL BE FORTHWITH
DELIVERED TO THE COLLATERAL AGENT UPON DEMAND IN THE SAME FORM AS SO RECEIVED
(WITH ANY NECESSARY ENDORSEMENT).  ANY AND ALL MONEY AND OTHER PROPERTY PAID
OVER TO OR RECEIVED BY THE COLLATERAL AGENT PURSUANT TO THE PROVISIONS OF THIS
SUBSECTION (C)(II)(A) SHALL BE RETAINED BY THE COLLATERAL AGENT IN AN ACCOUNT TO
BE ESTABLISHED IN THE NAME OF THE COLLATERAL AGENT, FOR THE RATABLE BENEFIT OF
THE SECURED PARTIES, UPON RECEIPT OF SUCH MONEY OR OTHER PROPERTY AND SHALL BE
APPLIED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 6.2.  SUBJECT TO THE
PROVISIONS OF THIS SUBSECTION (C)(II)(A), SUCH ACCOUNT SHALL AT ALL TIMES BE
UNDER THE SOLE DOMINION AND CONTROL OF THE COLLATERAL AGENT, AND THE COLLATERAL
AGENT SHALL AT ALL TIMES HAVE THE SOLE RIGHT TO MAKE WITHDRAWALS THEREFROM AND
TO EXERCISE ALL RIGHTS WITH RESPECT TO THE FUNDS AND OTHER PROPERTY FROM TIME TO
TIME DEPOSITED THEREIN OR CREDITED THERETO AS SET FORTH IN THE SECURED
TRANSACTION DOCUMENTS.  AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED,
THE COLLATERAL AGENT SHALL, WITHIN FIVE (5) BUSINESS DAYS AFTER ALL SUCH EVENTS
OF DEFAULT HAVE BEEN CURED OR WAIVED, REPAY TO THE APPLICABLE U.S. GRANTOR ALL
CASH DIVIDENDS, INTEREST AND PRINCIPAL (WITHOUT INTEREST) THAT SUCH U.S. GRANTOR
WOULD OTHERWISE BE PERMITTED TO RETAIN PURSUANT TO THE TERMS OF SUBSECTION
(C)(I)(C) AND WHICH REMAIN IN SUCH ACCOUNT.

 

(B)           UPON THE DIRECTION OF THE COLLATERAL AGENT, ALL RIGHTS OF EACH
U.S. GRANTOR TO EXERCISE THE VOTING AND CONSENSUAL RIGHTS AND POWERS IT IS
ENTITLED TO EXERCISE PURSUANT TO SUBSECTION (C)(I)(A), AND THE OBLIGATIONS OF
THE COLLATERAL AGENT UNDER SUBSECTION (C)(I)(B), SHALL CEASE, AND ALL SUCH
RIGHTS SHALL THEREUPON BECOME VESTED IN THE COLLATERAL AGENT, WHICH SHALL HAVE
THE SOLE AND EXCLUSIVE RIGHT AND AUTHORITY TO EXERCISE SUCH VOTING AND
CONSENSUAL RIGHTS AND POWERS, PROVIDED THAT, UNLESS OTHERWISE DIRECTED BY THE
REQUIRED INVESTORS, THE COLLATERAL AGENT SHALL HAVE THE RIGHT FROM TIME TO TIME
FOLLOWING AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT TO PERMIT SUCH U.S.
GRANTOR TO EXERCISE SUCH RIGHTS.  AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR
WAIVED, THE APPLICABLE U.S. GRANTOR WILL HAVE THE RIGHT TO EXERCISE THE VOTING
AND CONSENSUAL RIGHTS AND POWERS THAT IT WOULD OTHERWISE BE ENTITLED TO EXERCISE
PURSUANT TO THE TERMS OF SUBSECTION (C)(I)(A).

 

25

--------------------------------------------------------------------------------

 


(D)           COVENANTS AND AGREEMENTS.  EACH U.S. GRANTOR HEREBY COVENANTS AND
AGREES AS FOLLOWS:


 

(I)            EACH U.S. GRANTOR AGREES THAT IT WILL NOT ESTABLISH OR MAINTAIN,
OR PERMIT ANY OTHER U.S. GRANTOR TO ESTABLISH OR MAINTAIN, ANY SECURITIES
ACCOUNT OR COMMODITIES ACCOUNT THAT IS NOT A CONTROL ACCOUNT.

 

(II)           IN THE EVENT (A) ANY U.S. GRANTOR OR ANY APPROVED SECURITIES
INTERMEDIARY SHALL, AFTER THE DATE HEREOF, TERMINATE AN AGREEMENT WITH RESPECT
TO THE MAINTENANCE OF A CONTROL ACCOUNT FOR ANY REASON, (B) THE COLLATERAL AGENT
SHALL DEMAND THE TERMINATION OF AN AGREEMENT WITH RESPECT TO THE MAINTENANCE OF
A CONTROL ACCOUNT AS A RESULT OF THE FAILURE OF AN APPROVED SECURITIES
INTERMEDIARY TO COMPLY WITH THE TERMS OF THE APPLICABLE CONTROL ACCOUNT LETTER,
OR (C) THE COLLATERAL AGENT DETERMINES IN ITS SOLE DISCRETION THAT THE FINANCIAL
CONDITION OF AN APPROVED SECURITIES INTERMEDIARY HAS MATERIALLY DETERIORATED,
SUCH U.S. GRANTOR AGREES TO PROMPTLY TRANSFER THE ASSETS HELD IN SUCH CONTROL
ACCOUNT TO ANOTHER CONTROL ACCOUNT REASONABLY ACCEPTABLE TO THE COLLATERAL
AGENT.

 

Section 3.5   Letter of Credit Rights

 

Each of the U.S. Grantors, jointly with the other U.S. Grantors and severally,
represents and warrants to the Collateral Agent and the other Secured Parties
that Schedule 3.5 sets forth, as of the Applicable Date, each letter of credit
giving rise to a Letter of Credit Right included in the Collateral owned or held
by or on behalf of such U.S. Grantor.

 

Section 3.6   Intellectual Property Collateral

 


(A)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE GRANTORS, JOINTLY
WITH THE OTHER GRANTORS AND SEVERALLY, REPRESENTS AND WARRANTS TO THE COLLATERAL
AGENT AND THE OTHER SECURED PARTIES THAT SCHEDULE 3.6 SETS FORTH, AS OF THE
APPLICABLE DATE, ALL OF THE PATENTS, PATENT LICENSES, TRADEMARKS, TRADEMARK
LICENSES, COPYRIGHTS, COPYRIGHT LICENSES, TRADE SECRET LICENSES AND DOMAIN NAMES
INCLUDED IN THE COLLATERAL OWNED OR HELD BY OR ON BEHALF OF SUCH GRANTOR.


 


(B)           COVENANTS AND AGREEMENTS.  EACH GRANTOR HEREBY COVENANTS AND
AGREES AS FOLLOWS:


 

(I)            IT WILL NOT, NOR WILL IT PERMIT ANY OF ITS LICENSEES (OR
SUBLICENSEES) TO, DO ANY ACT, OR OMIT TO DO ANY ACT, WHEREBY ANY PATENT THAT IS
RELATED TO THE CONDUCT OF ITS BUSINESS MAY BECOME INVALIDATED OR DEDICATED TO
THE PUBLIC, AND IT SHALL CONTINUE TO MARK ANY PRODUCTS COVERED BY A PATENT WITH
THE RELEVANT PATENT NUMBER AS NECESSARY AND SUFFICIENT TO ESTABLISH AND PRESERVE
ITS MAXIMUM RIGHTS UNDER APPLICABLE PATENT LAWS.

 

(II)           IT WILL (EITHER DIRECTLY OR THROUGH ITS LICENSEES OR ITS
SUBLICENSEES), FOR EACH TRADEMARK THAT IS NECESSARY FOR THE CONDUCT OF ITS
BUSINESS, (A) MAINTAIN SUCH TRADEMARK IN FULL FORCE FREE FROM ANY CLAIM OF
ABANDONMENT OR INVALIDITY FOR NON USE,

 

26

--------------------------------------------------------------------------------


 

(B) MAINTAIN THE QUALITY OF PRODUCTS AND SERVICES OFFERED UNDER SUCH TRADEMARK,
(C) DISPLAY SUCH TRADEMARK WITH NOTICE OF FEDERAL OR OTHER ANALOGOUS
REGISTRATION TO THE EXTENT NECESSARY AND SUFFICIENT TO ESTABLISH AND PRESERVE
ITS RIGHTS UNDER APPLICABLE LAW, AND (D) NOT KNOWINGLY USE OR KNOWINGLY PERMIT
THE USE OF SUCH TRADEMARK IN VIOLATION OF ANY THIRD PARTY’S VALID AND LEGAL
RIGHTS.

 

(III)          IT WILL (EITHER DIRECTLY OR THROUGH ITS LICENSEES OR ITS
SUBLICENSEES), FOR EACH WORK COVERED BY A COPYRIGHT THAT IS RELATED TO THE
CONDUCT OF ITS BUSINESS, CONTINUE TO PUBLISH, REPRODUCE, DISPLAY, ADOPT AND
DISTRIBUTE THE WORK WITH APPROPRIATE COPYRIGHT NOTICE AS NECESSARY AND
SUFFICIENT TO ESTABLISH AND PRESERVE ITS MAXIMUM RIGHTS UNDER APPLICABLE
COPYRIGHT LAWS.

 

(IV)          IT WILL PROMPTLY NOTIFY THE COLLATERAL AGENT IN WRITING IF IT
KNOWS OR HAS REASON TO KNOW THAT ANY INTELLECTUAL PROPERTY MATERIAL TO THE
CONDUCT OF ITS BUSINESS MAY BECOME ABANDONED, LOST OR DEDICATED TO THE PUBLIC,
OR OF ANY ADVERSE DETERMINATION OR DEVELOPMENT (INCLUDING THE INSTITUTION OF, OR
ANY SUCH DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES
PATENT AND TRADEMARK OFFICE OR THE UNITED STATES COPYRIGHT OFFICE, OR ANY
SIMILAR OFFICES OR TRIBUNALS IN THE UNITED STATES OR ANY OTHER COUNTRY)
REGARDING SUCH GRANTOR’S OWNERSHIP OF ANY SUCH INTELLECTUAL PROPERTY, ITS RIGHT
TO REGISTER THE SAME, OR TO KEEP AND MAINTAIN THE SAME.

 

(V)           IN NO EVENT SHALL IT, EITHER DIRECTLY OR THROUGH ANY AGENT,
EMPLOYEE, LICENSEE OR DESIGNEE, FILE AN APPLICATION FOR ANY INTELLECTUAL
PROPERTY WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES
COPYRIGHT OFFICE OR ANY SIMILAR OFFICES IN THE UNITED STATES OR ANY OTHER
COUNTRY, UNLESS IT PROMPTLY NOTIFIES THE COLLATERAL AGENT IN WRITING THEREOF
AND, UPON REQUEST OF THE COLLATERAL AGENT, EXECUTES AND DELIVERS ANY AND ALL
AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS THE COLLATERAL AGENT MAY
REQUEST TO EVIDENCE THE COLLATERAL AGENT’S SECURITY INTEREST IN SUCH
INTELLECTUAL PROPERTY, AND SUCH GRANTOR HEREBY APPOINTS THE COLLATERAL AGENT AS
ITS ATTORNEY IN FACT TO EXECUTE AND FILE SUCH WRITINGS FOR THE FOREGOING
PURPOSES, ALL ACTS OF SUCH ATTORNEY BEING HEREBY RATIFIED AND CONFIRMED; SUCH
POWER, BEING COUPLED WITH AN INTEREST, IS IRREVOCABLE.

 

(VI)          IT WILL TAKE ALL NECESSARY STEPS THAT ARE CONSISTENT WITH THE
PRACTICE IN ANY PROCEEDING BEFORE THE UNITED STATES PATENT AND TRADEMARK OFFICE,
THE UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICES OR TRIBUNALS IN THE
UNITED STATES, ISRAEL AND THE EUROPEAN UNION, AND EXCEPT AS OTHERWISE DETERMINED
IN ITS GOOD FAITH BUSINESS JUDGMENT, ANY OTHER COUNTRY, TO MAINTAIN AND PURSUE
EACH MATERIAL APPLICATION RELATING TO THE INTELLECTUAL PROPERTY OWNED OR HELD BY
IT OR ON ITS BEHALF (AND TO OBTAIN THE RELEVANT GRANT OR REGISTRATION) AND TO
MAINTAIN EACH ISSUED PATENT AND EACH REGISTERED TRADEMARK AND COPYRIGHT THAT IS
MATERIAL TO THE CONDUCT OF ITS BUSINESS, INCLUDING TIMELY FILINGS OF
APPLICATIONS FOR RENEWAL, AFFIDAVITS OF USE, AFFIDAVITS OF INCONTESTABILITY AND
PAYMENT OF MAINTENANCE FEES, AND, IF CONSISTENT, IN GOOD FAITH, WITH GOOD
BUSINESS JUDGMENT, TO INITIATE OPPOSITION, INTERFERENCE AND CANCELLATION
PROCEEDINGS AGAINST THIRD PARTIES.  IN THE EVENT THAT IT HAS REASON TO BELIEVE
THAT ANY INTELLECTUAL PROPERTY MATERIAL TO THE CONDUCT OF ITS BUSINESS HAS BEEN
OR IS ABOUT TO BE INFRINGED, MISAPPROPRIATED OR DILUTED BY A THIRD PARTY, IT
PROMPTLY SHALL NOTIFY THE COLLATERAL AGENT IN WRITING AND SHALL, IF CONSISTENT
WITH GOOD BUSINESS JUDGMENT, PROMPTLY SUE FOR INFRINGEMENT, MISAPPROPRIATION OR
DILUTION AND TO RECOVER ANY AND ALL DAMAGES FOR SUCH INFRINGEMENT,
MISAPPROPRIATION OR DILUTION, AND TAKE SUCH OTHER ACTIONS AS ARE APPROPRIATE
UNDER THE CIRCUMSTANCES TO PROTECT SUCH INTELLECTUAL PROPERTY.

 

27

--------------------------------------------------------------------------------


 

(VII)         DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, IT SHALL USE ITS
BEST EFFORTS TO OBTAIN ALL REQUISITE CONSENTS OR APPROVALS BY THE LICENSER OF
EACH LICENSE TO EFFECT THE ASSIGNMENT (AS COLLATERAL SECURITY) OF ALL OF ITS
RIGHT, TITLE AND INTEREST THEREUNDER TO THE COLLATERAL AGENT OR ITS DESIGNEE.

 

(VIII)        IT SHALL TAKE ALL STEPS REASONABLY NECESSARY TO PROTECT THE
SECRECY OF ALL TRADE SECRETS RELATING TO THE PRODUCTS AND SERVICES SOLD OR
DELIVERED UNDER OR IN CONNECTION WITH THE INTELLECTUAL PROPERTY OWNED OR HELD BY
OR ON ITS BEHALF, INCLUDING ENTERING INTO CONFIDENTIALITY AGREEMENTS WITH
EMPLOYEES AND LABELING AND RESTRICTING ACCESS TO SECRET INFORMATION AND
DOCUMENTS.

 

(IX)           IT SHALL IN ACCORDANCE WITH ITS PAST PRACTICES CONTINUE TO
COLLECT ALL AMOUNTS DUE OR TO BECOME DUE TO SUCH GRANTOR UNDER ALL INTELLECTUAL
PROPERTY, AND DILIGENTLY EXERCISE EACH MATERIAL RIGHT IT MAY HAVE THEREUNDER, IN
EACH CASE AT ITS OWN COST AND EXPENSE, AND IN CONNECTION WITH SUCH COLLECTIONS
AND EXERCISE, IT SHALL, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, TAKE SUCH ACTION AS IT OR THE COLLATERAL AGENT MAY REASONABLY
DEEM NECESSARY.  NOTWITHSTANDING THE FOREGOING, THE COLLATERAL AGENT SHALL HAVE
THE RIGHT AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT TO NOTIFY, OR REQUIRE SUCH GRANTOR TO NOTIFY, ANY RELEVANT
OBLIGORS WITH RESPECT TO SUCH AMOUNTS OF THE COLLATERAL AGENT’S SECURITY
INTEREST THEREIN.

 

Section 3.7   Commercial Tort Claims

 

(a)           Representations and Warranties.  Each of the U.S. Grantors,
jointly with the other U.S. Grantors and severally, represents and warrants to
the Collateral Agent and the other Secured Parties that Schedule 3.7 sets forth,
as of the Applicable Date, all Commercial Tort Claims made by it or on its
behalf or to which it otherwise has any right, title or interest.

 

(b)           Covenants and Agreements.  Each U.S. Grantor hereby covenants and
agrees that promptly after the same shall have been commenced, it shall provide
to the Collateral Agent written notice of any Commercial Tort Claim and any
judgment, settlement or other disposition thereof.

 

Section 3.8   Deposit Accounts; Control Accounts

 

(a)           Representations and Warranties.  The only Deposit Accounts
maintained by any U.S. Grantor on the Applicable Date are those listed on
Schedule 3.8 which sets forth such information separately for each U.S. Grantor.

 

(b)           Covenants and Agreements.  Each U.S. Grantor hereby covenants and
agrees as follows:

 

Upon the direction of the Collateral Agent following the occurrence or during
the continuance of an Event of Default, each U.S. Grantor shall cause the
financial institution where any Deposit Account is maintained to enter in to a
Blocked Account Letter with

 

28

--------------------------------------------------------------------------------


 

respect to such Deposit Account, other than any Deposit Account where (1) the
amount of cash on deposit in any such account shall not exceed $50,000
(exclusive of the amounts in accounts for unpaid payroll, payroll taxes and
withholding taxes), and (2) the aggregate amount of cash on deposit in all
accounts other than the Concentration Account or a Blocked Account shall not
exceed $100,000 (exclusive of the amounts in accounts for unpaid payroll,
payroll taxes and withholding taxes).

 


ARTICLE 4.


 


FURTHER ASSURANCES


 

Each Grantor hereby covenants and agrees, at its own cost and expense, to
execute, acknowledge, deliver and/or cause to be duly filed all such further
agreements, instruments and other documents (including favorable legal opinions
in connection with any Transaction) that may be reasonably requested by the
Collateral Agent, and take all such further actions, that the Collateral Agent
may from time to time reasonably request to preserve, protect and perfect the
Security Interest granted by it and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with its
execution and delivery of this Guaranty and Security Agreement, the granting by
it of the Security Interest and the filing of any financing statements or other
documents in connection herewith or therewith.  In addition, to the extent
permitted by applicable law, each Grantor hereby irrevocably authorizes the
Collateral Agent to file one or more financing or continuation statements, and
amendments thereto, relative to all or any part of the Collateral owned or held
by it or on its behalf without the signature of such Grantor and additionally
agrees that a photographic or other reproduction of this Guaranty and Security
Agreement may be filed with the United States Patent and Trademark Office and/or
the United States Copyright Office, as applicable.  Each Grantor hereby further
irrevocably authorizes the Collateral Agent to file a Record or Records,
including financing statements, in all jurisdictions and with all filing offices
that the Collateral Agent may determine, in its sole and absolute discretion,
are necessary, advisable or prudent to perfect the Security Interest granted by
it and agrees that such financing statements may describe the Collateral owned
or held by it or on its behalf in the same manner as described herein or may
contain an indication or description of collateral that describes such property
in any other manner that the Collateral Agent may determine, in its sole and
absolute discretion, is necessary, advisable or prudent to perfect the Security
Interest granted by such Grantor, including describing such property as “all
assets” or “all personal property.”

 


ARTICLE 5.


 


COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT


 

Each Grantor hereby appoints the Collateral Agent and any officer or agent
thereof, as its true and lawful agent and attorney in fact for the purpose of
carrying out the provisions of this Guaranty and Security Agreement and taking
any action and executing any instrument that the Collateral Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest, and without limiting the generality of
the foregoing, the Collateral Agent shall have the right, with power of
substitution for such Grantor and in such Grantor’s name or otherwise, for the
use and benefit of

 

29

--------------------------------------------------------------------------------


 

the Collateral Agent and the other Secured Parties, upon the occurrence and
during the continuance of an Event of Default and at such other time or times
permitted by the Secured Transaction Documents, (i) to receive, endorse, assign
and/or deliver any and all notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Collateral owned or held by it or on
its behalf or any part thereof; (ii) to demand, collect, receive payment of,
give receipt for, and give discharges and releases of, any of such Collateral;
(iii) to sign the name of such U.S. Grantor on any invoice or bill of lading
relating to any of such Collateral; (iv) to send verifications of Receivables
owned or held by it or on its behalf to any Account Debtor; (v) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on any of the
Collateral owned or held by it or on its behalf or to enforce any rights in
respect of any of such Collateral; (vi) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to any of such Collateral;
(vii) to notify, or to require such U.S. Grantor to notify, Account Debtors and
other obligors to make payment directly to the Collateral Agent, and (viii) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with any of such Collateral, and to do all other acts and things
necessary to carry out the purposes of this Guaranty and Security Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
such Collateral for all purposes; provided, however, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent or
any other Secured Party to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Collateral Agent or any
other Secured Party, or to present or file any claim or notice, or to take any
action with respect to any of the Collateral or the moneys due or to become due
in respect thereof or any property covered thereby, and no action taken or
omitted to be taken by the Collateral Agent or any other Secured Party with
respect to any of the Collateral shall give rise to any defense, counterclaim or
offset in favor of such Grantor or to any claim or action against the Collateral
Agent or any other Secured Party.  The provisions of this Article shall in no
event relieve any Grantor of any of its obligations hereunder or under the other
Secured Transaction Documents with respect to any of the Collateral or impose
any obligation on the Collateral Agent or any other Secured Party to proceed in
any particular manner with respect to any of the Collateral, or in any way limit
the exercise by the Collateral Agent or any other Secured Party of any other or
further right that it may have on the date of this Guaranty and Security
Agreement or hereafter, whether hereunder, under any other Secured Transaction
Document, by law or otherwise.  Any sale pursuant to the provisions of this
paragraph shall be deemed to conform to the commercially reasonable standards as
provided in Part 6 of Article 9 of the UCC.

 


ARTICLE 6.


 


REMEDIES UPON DEFAULT


 

Section 6.1   Remedies Generally

 


(A)           GENERAL RIGHTS.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, EACH GRANTOR AGREES TO DELIVER EACH ITEM OF COLLATERAL
OWNED OR HELD BY IT OR ON ITS BEHALF TO THE COLLATERAL AGENT ON DEMAND, AND IT
IS AGREED THAT THE COLLATERAL AGENT SHALL HAVE THE RIGHT TO TAKE ANY OF OR ALL
THE FOLLOWING ACTIONS AT THE SAME OR DIFFERENT TIMES TO THE EXTENT PERMITTED BY
LAW:  (I) WITH RESPECT TO ANY COLLATERAL CONSISTING OF INTELLECTUAL PROPERTY OR

 

30

--------------------------------------------------------------------------------


 


COMMERCIAL TORT CLAIMS, ON DEMAND, TO CAUSE THE SECURITY INTEREST TO BECOME AN
ASSIGNMENT, TRANSFER AND CONVEYANCE OF ANY SUCH COLLATERAL BY THE APPLICABLE
GRANTORS TO THE COLLATERAL AGENT, OR, IN THE CASE OF INTELLECTUAL PROPERTY, TO
LICENSE OR SUBLICENSE, WHETHER GENERAL, SPECIAL OR OTHERWISE, AND WHETHER ON AN
EXCLUSIVE OR NON-EXCLUSIVE BASIS, ANY SUCH COLLATERAL THROUGHOUT THE WORLD ON
SUCH TERMS AND CONDITIONS AND IN SUCH MANNER AS THE COLLATERAL AGENT SHALL
DETERMINE (OTHER THAN IN VIOLATION OF ANY THEN-EXISTING LICENSING ARRANGEMENTS
TO THE EXTENT THAT WAIVERS CANNOT BE OBTAINED), AND (II) WITH OR WITHOUT LEGAL
PROCESS AND WITH OR WITHOUT PRIOR NOTICE OR DEMAND FOR PERFORMANCE, TO TAKE
POSSESSION OF THE COLLATERAL OWNED OR HELD BY IT OR ON ITS BEHALF AND WITHOUT
LIABILITY FOR TRESPASS TO ENTER ANY PREMISES WHERE SUCH COLLATERAL MAY BE
LOCATED FOR THE PURPOSE OF TAKING POSSESSION OF OR REMOVING SUCH COLLATERAL AND,
GENERALLY, TO EXERCISE ANY AND ALL RIGHTS AFFORDED TO A SECURED PARTY UNDER THE
UCC OR OTHER APPLICABLE LAW.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
EACH GRANTOR AGREES THAT THE COLLATERAL AGENT SHALL HAVE THE RIGHT, SUBJECT TO
THE MANDATORY REQUIREMENTS OF APPLICABLE LAW, TO SELL OR OTHERWISE DISPOSE OF
ANY OF THE COLLATERAL OWNED OR HELD BY OR ON BEHALF OF SUCH GRANTOR, AT PUBLIC
OR PRIVATE SALE OR AT ANY BROKER’S BOARD OR ON ANY SECURITIES EXCHANGE, FOR
CASH, UPON CREDIT OR FOR FUTURE DELIVERY AS THE COLLATERAL AGENT SHALL DEEM
APPROPRIATE.  THE COLLATERAL AGENT SHALL BE IRREVOCABLY AUTHORIZED AT ANY SUCH
SALE OF SUCH COLLATERAL CONSTITUTING SECURITIES (IF IT DEEMS IT ADVISABLE TO DO
SO) TO RESTRICT THE PROSPECTIVE BIDDERS OR PURCHASERS TO PERSONS WHO WILL
REPRESENT AND AGREE THAT THEY ARE PURCHASING SUCH COLLATERAL FOR THEIR OWN
ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR SALE THEREOF,
AND UPON CONSUMMATION OF ANY SUCH SALE, THE COLLATERAL AGENT SHALL HAVE THE
RIGHT TO ASSIGN, TRANSFER AND DELIVER TO THE PURCHASER OR PURCHASERS THEREOF THE
COLLATERAL SO SOLD.  EACH SUCH PURCHASER AT ANY SUCH SALE SHALL HOLD THE
PROPERTY SOLD ABSOLUTELY, FREE FROM ANY CLAIM OR RIGHT ON THE PART OF THE
APPLICABLE GRANTOR, AND SUCH GRANTOR HEREBY WAIVES (TO THE EXTENT PERMITTED BY
LAW) ALL RIGHTS OF REDEMPTION, STAY, VALUATION AND APPRAISAL WHICH SUCH GRANTOR
NOW HAS OR MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE
NOW EXISTING OR HEREAFTER ENACTED.


 


(B)           SALE OF COLLATERAL.  THE COLLATERAL AGENT SHALL GIVE EACH GRANTOR
TEN (10) DAYS’ WRITTEN NOTICE (WHICH SUCH GRANTOR AGREES IS REASONABLE NOTICE
WITHIN THE MEANING OF PART 6 OF ARTICLE 9 OF THE UCC) OF THE COLLATERAL AGENT’S
INTENTION TO MAKE ANY SALE OF ANY OF THE COLLATERAL OWNED OR HELD BY OR ON
BEHALF OF SUCH GRANTOR.  SUCH NOTICE, IN THE CASE OF A PUBLIC SALE, SHALL STATE
THE TIME AND PLACE FOR SUCH SALE AND, IN THE CASE OF A SALE AT A BROKER’S BOARD
OR ON A SECURITIES EXCHANGE, SHALL STATE THE BOARD OR EXCHANGE AT WHICH SUCH
SALE IS TO BE MADE AND THE DAY ON WHICH SUCH COLLATERAL WILL FIRST BE OFFERED
FOR SALE AT SUCH BOARD OR EXCHANGE.  ANY SUCH PUBLIC SALE SHALL BE HELD AT SUCH
TIME OR TIMES WITHIN ORDINARY BUSINESS HOURS AND AT SUCH PLACE OR PLACES AS THE
COLLATERAL AGENT MAY FIX AND STATE IN THE NOTICE (IF ANY) OF SUCH SALE.  AT ANY
SUCH SALE, THE COLLATERAL TO BE SOLD MAY BE SOLD IN ONE LOT AS AN ENTIRETY OR IN
SEPARATE PARCELS, AS THE COLLATERAL AGENT MAY (IN ITS SOLE AND ABSOLUTE
DISCRETION) DETERMINE.  THE COLLATERAL AGENT SHALL NOT BE OBLIGATED TO MAKE ANY
SALE OF ANY COLLATERAL IF IT SHALL DETERMINE NOT TO DO SO, REGARDLESS OF THE
FACT THAT NOTICE OF SALE OF SUCH COLLATERAL SHALL HAVE BEEN GIVEN.  THE
COLLATERAL AGENT MAY, WITHOUT NOTICE OR PUBLICATION, ADJOURN ANY PUBLIC OR
PRIVATE SALE OR CAUSE THE SAME TO BE ADJOURNED FROM TIME TO TIME BY ANNOUNCEMENT
AT THE TIME AND PLACE FIXED FOR SALE, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE,
BE MADE AT THE TIME AND PLACE TO WHICH THE SAME WAS SO ADJOURNED.  IN CASE ANY
SALE OF ANY OF THE COLLATERAL IS MADE ON CREDIT OR FOR FUTURE DELIVERY, THE
COLLATERAL SO SOLD MAY BE RETAINED BY THE COLLATERAL AGENT UNTIL THE SALE PRICE
IS PAID BY THE PURCHASER OR PURCHASERS THEREOF, BUT THE COLLATERAL AGENT SHALL
NOT INCUR ANY LIABILITY IN CASE ANY SUCH PURCHASER OR PURCHASERS SHALL FAIL TO
TAKE UP AND PAY FOR THE COLLATERAL SO SOLD AND, IN CASE OF ANY

 

31

--------------------------------------------------------------------------------


 


SUCH FAILURE, SUCH COLLATERAL MAY BE SOLD AGAIN UPON LIKE NOTICE.  AT ANY PUBLIC
(OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, PRIVATE) SALE MADE PURSUANT TO
THIS SECTION, ANY SECURED PARTY MAY BID FOR OR PURCHASE, FREE (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) FROM ANY RIGHT OF REDEMPTION, STAY, VALUATION OR
APPRAISAL ON THE PART OF SUCH GRANTOR (ALL SAID RIGHTS BEING ALSO HEREBY WAIVED
AND RELEASED TO THE EXTENT PERMITTED BY LAW), ANY OF THE COLLATERAL OFFERED FOR
SALE AND MAY MAKE PAYMENT ON ACCOUNT THEREOF BY USING ANY CLAIM THEN DUE AND
PAYABLE TO SUCH SECURED PARTY FROM SUCH GRANTOR AS A CREDIT AGAINST THE PURCHASE
PRICE, AND SUCH SECURED PARTY MAY, UPON COMPLIANCE WITH THE TERMS OF SALE, HOLD,
RETAIN AND DISPOSE OF SUCH PROPERTY WITHOUT FURTHER ACCOUNTABILITY TO SUCH
GRANTOR THEREFOR.  FOR PURPOSES HEREOF, (I) A WRITTEN AGREEMENT TO PURCHASE ANY
OF THE COLLATERAL SHALL BE TREATED AS A SALE THEREOF, (II) THE COLLATERAL AGENT
SHALL BE FREE TO CARRY OUT SUCH SALE PURSUANT TO SUCH AGREEMENT, AND (III) NO
GRANTOR SHALL BE ENTITLED TO THE RETURN OF ANY OF THE COLLATERAL SUBJECT
THERETO, NOTWITHSTANDING THE FACT THAT AFTER THE COLLATERAL AGENT SHALL HAVE
ENTERED INTO SUCH AN AGREEMENT ALL EVENTS OF DEFAULT SHALL HAVE BEEN REMEDIED
AND THE OBLIGATIONS PAID IN FULL.  AS AN ALTERNATIVE TO EXERCISING THE POWER OF
SALE HEREIN CONFERRED UPON IT, THE COLLATERAL AGENT MAY PROCEED BY A SUIT OR
SUITS AT LAW OR IN EQUITY TO FORECLOSE UPON ANY OF THE COLLATERAL AND TO SELL
ANY OF THE COLLATERAL PURSUANT TO A JUDGMENT OR DECREE OF A COURT OR COURTS
HAVING COMPETENT JURISDICTION OR PURSUANT TO A PROCEEDING BY A COURT-APPOINTED
RECEIVER.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH GRANTOR AGREES
AS FOLLOWS:  (A) IF THE PROCEEDS OF ANY SALE OF THE COLLATERAL OWNED OR HELD BY
IT OR ON ITS BEHALF PURSUANT TO THIS ARTICLE ARE INSUFFICIENT TO PAY ALL THE
OBLIGATIONS, IT SHALL BE LIABLE FOR THE RESULTING DEFICIENCY AND THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL EMPLOYED BY THE COLLATERAL AGENT OR ANY
OTHER SECURED PARTY TO COLLECT SUCH DEFICIENCY, (B) IT HEREBY WAIVES ANY CLAIMS
AGAINST THE COLLATERAL AGENT ARISING BY REASON OF THE FACT THAT THE PRICE AT
WHICH ANY SUCH COLLATERAL MAY HAVE BEEN SOLD AT ANY PRIVATE SALE PURSUANT TO
THIS ARTICLE WAS LESS THAN THE PRICE THAT MIGHT HAVE BEEN OBTAINED AT A PUBLIC
SALE, EVEN IF THE COLLATERAL AGENT ACCEPTS THE FIRST OFFER RECEIVED AND DOES NOT
OFFER SUCH COLLATERAL TO MORE THAN ONE OFFEREE, (C) THERE IS NO ADEQUATE REMEDY
AT LAW FOR FAILURE BY IT TO COMPLY WITH THE PROVISIONS OF THIS SECTION AND THAT
SUCH FAILURE WOULD NOT BE ADEQUATELY COMPENSIBLE IN DAMAGES, AND THEREFORE
AGREES THAT ITS AGREEMENTS IN THIS SECTION MAY BE SPECIFICALLY ENFORCED, (D) THE
COLLATERAL AGENT MAY SELL ANY SUCH COLLATERAL WITHOUT GIVING ANY WARRANTIES AS
TO SUCH COLLATERAL, AND THE COLLATERAL AGENT MAY SPECIFICALLY DISCLAIM ANY
WARRANTIES OF TITLE OR THE LIKE, AND (E) THE COLLATERAL AGENT SHALL HAVE NO
OBLIGATION TO MARSHALL ANY SUCH COLLATERAL.


 

Section 6.2   Application of Proceeds of Sale

 

The Collateral Agent shall apply the proceeds of any collection or sale of the
Collateral, as well as any Collateral consisting of cash, as follows:

 

FIRST, to the payment of all reasonable costs and expenses incurred by the
Collateral Agent in connection with such collection or sale or otherwise in
connection with this Guaranty and Security Agreement, any other Secured
Transaction Document or any of the Obligations, including all out of pocket
court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Collateral Agent hereunder or
under any other Secured Transaction Document on behalf of any Grantor and any
other reasonable out-of-pocket costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Secured Transaction
Document;

 

32

--------------------------------------------------------------------------------


 

SECOND, to the payment of the portion up to $4,500,000 of the Obligations (the
amounts so applied to be distributed among Goldman Sachs Investment Partners GP,
LLC and Syntek Capital AG pro rata in the ratio of 1:1/2);

 

THIRD, to the payment in full of the remaining amount of the Obligations (the
amounts so applied to be distributed among the Secured Parties pro rata in
accordance with the amounts of the Obligations owed to them on the date of any
such distribution);

 

FOURTH, to the applicable Grantor, its successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

 

The Collateral Agent shall have sole and absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Guaranty and Security Agreement.  Upon any sale of the Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 

Section 6.3   Investment Property

 

In view of the position of each Grantor in relation to the Investment Property,
or because of other current or future circumstances, a question may arise under
the Securities Act of 1933, as now or hereafter in effect, or any similar
statute hereafter enacted analogous in purpose or effect (such Act and any such
similar statute as from time to time in effect being called the “Federal
securities laws”) with respect to any disposition of the Investment Property
permitted hereunder.  Each U.S. Grantor understands that compliance with the
Federal securities laws might very strictly limit the course of conduct of the
Collateral Agent if the Collateral Agent were to attempt to dispose of all or
any part of the Investment Property, and might also limit the extent to which or
the manner in which any subsequent transferee of any Investment Property could
dispose of the same.  Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Investment Property under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect.  Each U.S.
Grantor recognizes that in light of such restrictions and limitations the
Collateral Agent may, with respect to any sale of the Investment Property, limit
the purchasers to those who will agree, among other things, to acquire such
Investment Property for their own account, for investment, and not with a view
to the distribution or resale thereof.  Each U.S. Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion, (i) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Investment
Property, or any part thereof, shall have been filed under the Federal
securities laws and (ii) may approach and negotiate with a single potential
purchaser to effect such sale.  Each U.S. Grantor acknowledges and agrees that
any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions.  In the
event of any such sale, the Collateral Agent shall incur no responsibility or
liability for selling all or any part of the

 

33

--------------------------------------------------------------------------------


 

Investment Property at a price that the Collateral Agent, in its discretion, may
in good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might have been realized if the
sale were deferred until after registration as aforesaid or if more than a
single purchaser were approached.  The provisions of this Section will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Collateral Agent sells any such Investment Property.

 

Section 6.4   Grant of License to Use Intellectual Property

 

For the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Article, at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent an irrevocable, non exclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, license or sub
license any of the Collateral consisting of Intellectual Property now owned or
held or hereafter acquired or held by or on behalf of such Grantor, and wherever
the same may be located, and including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof. 
The use of such license by the Collateral Agent shall be exercised, at the
option of the Collateral Agent, upon the occurrence and during the continuation
of an Event of Default; provided that any license, sub license or other
transaction entered into by the Collateral Agent in accordance herewith shall be
binding upon such Grantor notwithstanding any subsequent cure of an Event of
Default.  Any royalties and other payments received by the Collateral Agent
shall be applied in accordance with Section 6.2.

 


ARTICLE 7.


 


REIMBURSEMENT OF COLLATERAL AGENT


 

Each Grantor agrees, jointly with the other Grantors and severally, to pay to
the Collateral Agent the amount of any and all reasonable out-of-pocket
expenses, including the fees, other charges and disbursements of counsel and of
any experts or agents, that the Collateral Agent may incur in connection with
(i) the administration of this Guaranty and Security Agreement relating to such
Grantor or any of its property, (ii) the custody or preservation of, or the sale
of, collection from, or other realization upon, any of the Collateral owned or
held by or on behalf of such Grantor, (iii) the exercise, enforcement or
protection of any of the rights of the Collateral Agent hereunder relating to
such Grantor or any of its property, or (iv) the failure by such Grantor to
perform or observe any of the provisions hereof.  Without limitation of its
indemnification obligations under the other Secured Transaction Documents, each
of the Grantors agrees, jointly with the other Grantors and severally, to
indemnify the Collateral Agent and each Related Party thereof (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related out-of-pocket
expenses, including reasonable counsel fees, other charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (a) the execution or delivery by such Grantor
of this Guaranty and Security Agreement or any other Secured Transaction
Document or any agreement or instrument contemplated hereby or thereby, or the
performance by such Grantor of its obligations under the Secured

 

34

--------------------------------------------------------------------------------


 

Transaction Documents and the other transactions contemplated thereby or (b) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.  Any amounts
payable as provided hereunder shall be additional Obligations secured hereby and
by the other Secured Transaction Documents.  The provisions of this
Section shall remain operative and in full force and effect regardless of the
termination of this Guaranty and Security Agreement or any other Secured
Transaction Document, the consummation of the transactions contemplated hereby
or thereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Guaranty and Security
Agreement or any other Secured Transaction Document or any investigation made by
or on behalf of the Collateral Agent or any other Secured Party.  All amounts
due under this Section shall be payable within ten (10) days of written demand
therefor and shall bear interest at the rate of 9.50% per annum.

 


ARTICLE 8.


 


WAIVERS; AMENDMENTS


 

No failure or delay of the Collateral Agent in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Collateral Agent and the other Secured Parties hereunder and under the other
Secured Transaction Documents are cumulative and are not exclusive of any rights
or remedies that they would otherwise have.  No waiver of any provision of this
Guaranty and Security Agreement or any other Secured Transaction Document or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  No notice or demand on any Grantor in any case shall
entitle such Grantor to any other or further notice or demand in similar or
other circumstances.  Neither this Guaranty and Security Agreement nor any
provision hereof may be waived, amended, supplemented or otherwise modified, or
any departure therefrom consented to, except with the affirmative vote or
consent of each of the Company and each Investor; provided, however, that
following repayment of $1,500,000 of the principal amount (plus all accrued and
unpaid Interest thereon) under the Convertible Note issued to Syntek Capital AG
(“Syntek”), such amendment of or waiver under the Agreement shall no longer
require the written consent of Syntek; provided, further, that no such amendment
or waiver may materially and adversely affect the economic interest of Syntek in
the Company without the prior written consent of Syntek; provided, further, that
no such agreement shall waive, amend, supplement or otherwise modify, or consent
to a departure to, the rights or duties of the Collateral Agent hereunder
without the prior written consent of the Collateral Agent.

 

35

--------------------------------------------------------------------------------


 


ARTICLE 9.


 


SECURITY INTEREST ABSOLUTE


 

All rights of the Collateral Agent hereunder, the Security Interest and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (i) any lack of validity or enforceability of the Securities
Purchase Agreement, any other Secured Transaction Document, any agreement with
respect to any of the Obligations, or any other agreement or instrument relating
to any of the foregoing, (ii) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Obligations, or any other waiver,
amendment, supplement or other modification of, or any consent to any departure
from, the Securities Purchase Agreement, any other Secured Transaction Document
or any other agreement or instrument relating to any of the foregoing, (iii) any
exchange, release or non-perfection of any Lien on any other collateral, or any
release or waiver, amendment, supplement or other modification of, or consent
under, or departure from, any guaranty, securing or guaranteeing all or any of
the Obligations, or (iv) any other circumstance that might otherwise constitute
a defense available to, or a discharge of, any Grantor in respect of the
Obligations or in respect of this Guaranty and Security Agreement or any other
Secured Transaction Document.

 


ARTICLE 10.


 


TERMINATION; RELEASE


 

This Guaranty and Security Agreement and the Security Interest shall terminate
when the Obligations shall have been finally and indefeasibly paid in full. 
Upon (i) any sale, transfer or other disposition permitted by the Secured
Transaction Documents (other than any sale, transfer or other disposition of any
Collateral that would, immediately after giving effect thereto, continue to be
Collateral but for the release of the Security Interest therein pursuant to this
clause) or (ii) the effectiveness of any written consent to the release of the
Security Interest in any Collateral pursuant to Article 8, the Security Interest
in such Collateral shall be automatically released.  In addition, if any of the
Pledged Equity Interests in any Subsidiary are sold, transferred or otherwise
disposed of pursuant to a transaction permitted by the Secured Transaction
Documents and, immediately after giving effect thereto, such Subsidiary or
subsidiary, as applicable, would no longer be a Subsidiary or a subsidiary, as
applicable, then the obligations of such Subsidiary or subsidiary, as
applicable, under this Guaranty and Security Agreement and the Security Interest
in the Collateral owned or held by or on behalf of such Subsidiary or such
subsidiary, as applicable, shall be automatically released.  In connection with
any termination or release pursuant to this Section, the Collateral Agent shall
execute and deliver to the applicable Grantor, and hereby authorizes the filing
of, at such Grantor’s cost and expense, all Uniform Commercial Code termination
statements and similar  documents that such Grantor may reasonably request to
evidence such termination or release.  Any execution and delivery of documents
pursuant to this Article shall be without recourse to or warranty by the
Collateral Agent or any other Secured Party.

 

36

--------------------------------------------------------------------------------


 


ARTICLE 11.


 


ADDITIONAL SUBSIDIARY GUARANTORS AND GRANTORS


 

Upon execution and delivery after the date hereof by the Collateral Agent and a
Subsidiary of a Supplement, such Subsidiary shall become a Subsidiary Guarantor
and an Israeli Grantor or U.S. Grantor, as applicable, hereunder with the same
force and effect as of the date of such execution as if originally named as a
Subsidiary Guarantor and a U.S. Grantor or Israeli Grantor, as applicable,
herein (each an “Additional Subsidiary Guarantor and Grantor”).  The execution
and delivery of any Supplement shall not require the consent of any other
Grantor hereunder.  The rights and obligations of each Grantor hereunder and
each Grantor and other party (other than an Investor) under the Secured
Transaction Documents shall remain in full force and effect notwithstanding the
addition of any Additional Subsidiary Guarantor and Grantor as a party to this
Guaranty and Security Agreement.

 


ARTICLE 12.


 


COLLATERAL AGENT


 

Each Investor hereby irrevocably appoints the Collateral Agent as its agent and
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The Person serving as the Collateral Agent hereunder shall have the same rights
and powers in its capacity as an Investor as any other investor and may exercise
the same as though it were not the Collateral Agent, and such Person and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Company or any Subsidiary or other Affiliate thereof
as if it were not the Collateral Agent hereunder.

 

The Collateral Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(i) the Collateral Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether an Event of Default has occurred and is
continuing, (ii) the Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by this Agreement, and (iii) except as
expressly set forth herein, the Collateral Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of the Subsidiaries that is communicated to or
obtained by the Person serving as Collateral Agent or any of its Affiliates in
any capacity.  The Collateral Agent shall not be liable for any action taken or
not taken by it in the absence of its own gross negligence or willful
misconduct.  The Collateral Agent shall be deemed not to have knowledge of any
Event of Default unless and until written notice thereof is given to the
Collateral Agent by the Company or an Investor (and, promptly after its receipt
of any such notice, it shall give each Investor and the Company notice thereof),
and the Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (a) any statement, warranty or representation made in
or in connection with any Secured Transaction Document, (b) the contents of any
certificate, report or other document delivered thereunder or in connection

 

37

--------------------------------------------------------------------------------


 

therewith, (c) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth therein, (d) the validity,
enforceability, effectiveness or genuineness thereof or any other agreement,
instrument or other document or (e) the satisfaction of any condition set forth
in herein, other than to confirm receipt of items expressly required to be
delivered to the Collateral Agent.

 

The Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon.  The Collateral Agent may consult with legal counsel (who may be
counsel for the Grantors), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

The Collateral Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub agents appointed by the Collateral
Agent, provided that no such delegation shall serve as a release of the
Collateral Agent or waiver by the Company of any rights hereunder.  The
Collateral Agent and any such sub agent may perform any and all its duties and
exercise its rights and powers through their respective affiliates.  The
exculpatory provisions of the preceding paragraphs shall apply to any such sub
agent and to the affiliates of the Collateral Agent and any such sub agent, and
shall apply to their respective activities acting for the Collateral Agent.

 

Subject to the appointment and acceptance of a successor Collateral Agent as
provided in this paragraph, the Collateral Agent may resign at any time by
notifying the Investors and the Company.  Upon any such resignation, the
Investors shall have the right to appoint a successor.  If no successor shall
have been so appointed by the Investors and shall have accepted such appointment
within 30 days after the retiring Collateral Agent gives notice of its
resignation, then the retiring Collateral Agent may, on behalf of the Investors,
appoint a successor Collateral Agent which shall be a bank with an office in New
York, New York, or an affiliate of any such bank.  Upon the acceptance of its
appointment as Collateral Agent hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent, and the retiring Collateral Agent shall be
discharged from its duties and obligations hereunder.  After the Collateral
Agent’s resignation hereunder, the provisions of this Article shall continue in
effect for the benefit of such retiring Collateral Agent, its sub agents and
their respective affiliates in respect of any actions taken or omitted to be
taken by any of them while it was acting as Collateral Agent.

 

Each Investor acknowledges that it has, independently and without reliance upon
the Collateral Agent or any other Investor and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into the Secured Transaction Documents.  Each Investor also
acknowledges that it will, independently and without reliance upon the
Collateral Agent or any other Investor and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon any Secured
Transaction Document, any related agreement or any document furnished thereunder

 

38

--------------------------------------------------------------------------------


 


ARTICLE 13.


 


NOTICES


 

All notices, requests, demands and other communications to any party hereunder
shall be in writing (including facsimile or similar writing) and shall be given
to such party at its address or facsimile number set forth below or such other
address or facsimile number as such party may hereafter specify by notice to the
other parties listed below:

 


(A)           IF TO THE COMPANY:


 

Vyyo Inc.

6625 The Corners Parkway, Suite 100
Norcross, GA 30092

Telephone:  (678) 282-8011

Facsimile:  (770) 446-1110

Attention:  Tashia L. Rivard, General Counsel

 

with a copy to:

 

Warner Norcross & Judd LLP

900 Fifth Third Center

111 Lyon Street, NW

Grand Rapids, MI  49503

Telephone:  (616) 752-2137

Facsimile:  (616) 222-2137

Attention:  Stephen C. Waterbury

 

(b)           If to a Subsidiary Guarantor:  At its address for notices set
forth on Schedule I.

 

(c)           If to the Collateral Agent:

 

Goldman Sachs Investment Partners Master Fund, L.P.

One New York Plaza

New York, NY 10004

Telephone:  (212) 902-4934

Facsimile:  (212) 346-3124

Attention:  Nick Advani

 

39

--------------------------------------------------------------------------------


 

with a copy to:

 

Goldman, Sachs & Co.

One New York Plaza

New York, NY 10004

Facsimile:

Telephone:

Attention:  Rashid S. Alvi

 

and

 

Proskauer Rose LLP

1585 Broadway

New York, NY 10036

Facsimile:  (212) 969-2900

Telephone:  (212) 969-3470

Attention:  Stuart Bressman, Esq.

 

Each such notice, request or other communication shall be effective (i) upon
receipt (provided, however, that notices received on a Saturday, Sunday or legal
holiday or after 6:30 p.m. (New York City time) on any other day will be deemed
to have been received on the next Business Day), if given by facsimile
transmission, (ii) the Business Day following the date of delivery with a
nationally recognized overnight courier service or (iii) if given by any other
means, when delivered at the address specified in this Article 13.

 


ARTICLE 14.


 


BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS


 

Whenever in this Guaranty and Security Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party, and all covenants, promises and agreements by or on
behalf of any Grantor that are contained in this Guaranty and Security Agreement
shall bind and inure to the benefit of each party hereto and its successors and
assigns.  This Guaranty and Security Agreement shall become effective as to any
Grantor when a counterpart hereof executed on behalf of such Grantor shall have
been delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Grantor and the Collateral Agent and their respective successors and
assigns, and shall inure to the benefit of such Grantor, the Collateral Agent
and the other Secured Parties, and their respective successors and assigns,
except that no Grantor shall have the right to assign its rights or obligations
hereunder or any interest herein or in any of the Collateral (and any such
attempted assignment shall be void), except as expressly contemplated by this
Guaranty and Security Agreement or the other Secured Transaction Documents. 
This Guaranty and Security Agreement shall be construed as a separate agreement
with respect to each of the Grantors and may be amended, supplemented, waived or
otherwise modified or released with respect to any Grantor without the approval
of any other Grantor and without affecting the obligations of any other Grantor
hereunder.

 

40

--------------------------------------------------------------------------------


 


ARTICLE 15.


 


SURVIVAL OF AGREEMENT; SEVERABILITY


 

All covenants, agreements, representations and warranties made by the Grantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Guaranty and Security Agreement or any other
Secured Transaction Document shall be considered to have been relied upon by the
Collateral Agent and the other Secured Parties and shall survive the execution
and delivery of any Secured Transaction Document and the making of any Loan,
regardless of any investigation made by the Secured Parties or on their behalf,
and shall continue in full force and effect until this Guaranty and Security
Agreement shall terminate.  In the event any one or more of the provisions
contained in this Guaranty and Security Agreement or in any other Secured
Transaction Document should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein or therein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 


ARTICLE 16.


 


GOVERNING LAW


 

THIS GUARANTY AND SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 


ARTICLE 17.


 


COUNTERPARTS


 

This Guaranty and Security Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one contract (subject to Article 14), and shall become effective as provided
in Article 14.  Delivery of an executed counterpart of this Guaranty and
Security Agreement by facsimile transmission shall be as effective as delivery
of a manually executed counterpart of this Guaranty and Security Agreement.

 


ARTICLE 18.


 


HEADINGS


 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Guaranty and Security
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Guaranty and Security Agreement.

 

41

--------------------------------------------------------------------------------


 


ARTICLE 19.


 


JURISDICTION; VENUE; CONSENT TO SERVICE OF PROCESS


 


(A)           EACH OF THE GRANTORS HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES’ DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE SECURED PARTIES MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE COMPANY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


 


(B)           EACH OF THE GRANTORS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AND SECURITY
AGREEMENT OR ANY OTHER SECURED TRANSACTION DOCUMENT IN ANY COURT REFERRED TO IN
THE PRECEDING PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


 


(C)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN ARTICLE 13.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

42

--------------------------------------------------------------------------------


 


ARTICLE 20.


 


WAIVER OF JURY TRIAL


 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY AND SECURITY AGREEMENT
OR ANY OTHER SECURED TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND SECURITY AGREEMENT AND THE OTHER SECURED TRANSACTION
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

[Signature Pages Follow]

 

43

--------------------------------------------------------------------------------


 

VYYO INC.

 

GUARANTY AND SECURITY AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Guaranty and
Security Agreement as of the day and year first above written.

 

 

VYYO INC.

 

 

 

 

 

 

 

By:

/s/ Wayne H. Davis

 

Name:

 Wayne H. Davis

 

Title:

 Chief Executive Officer

 

 

 

 

 

 

 

FOREIGN SUBSIDIARIES

 

 

 

 

VYYO LTD.

 

 

 

 

 

 

 

By:

/s/ Wayne H. Davis

 

Name:

 Wayne H. Davis

 

Title:

 Chief Executive Officer of Vyyo Inc.,

 

 

 parent of Vyyo Ltd.

 

 

 

 

 

 

 

XTEND NETWORKS LTD.

 

 

 

 

 

 

 

By:

/s/ Wayne H. Davis

 

Name:

 Wayne H. Davis

 

Title:

 Chief Executive Officer of Vyyo Inc.,

 

 

 parent of Xtend Networks Ltd.

 

 

 

 

 

 

 

DOMESTIC SUBSIDIARY

 

 

 

 

XTEND NETWORKS INC.

 

 

 

 

 

 

 

By:

/s/ Wayne H. Davis

 

Name:

 Wayne H. Davis

 

Title:

 Chief Executive Officer of Vyyo Inc.,

 

 

 parent of Xtend Networks Inc.

 

--------------------------------------------------------------------------------


 

VYYO INC.

 

GUARANTY AND SECURITY AGREEMENT

 

GOLDMAN SACHS INVESTMENT PARTNERS MASTER FUND, L.P.,

 

as Collateral Agent

 

 

 

 

 

By: Goldman Sachs Investment Partners GP, LLC, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Nick Advani

 

 

Name: Nick Advani

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

GOLDMAN SACHS INVESTMENT PARTNERS MASTER FUND, L.P.,

 

as an Investor

 

 

 

 

 

By: Goldman Sachs Investment Partners GP, LLC, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Nick Advani

 

 

Name: Nick Advani

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

SYNTEK CAPITAL AG,

 

 

as an Investor

 

 

 

 

 

 

 

 

By:

/s/ Franco Franca

 

 

Name: Franco Franca

 

 

Title: CEO

 

 

 

 

 

 

 

 

By:

/s/ Paolo Giacometti

 

 

Name: Paolo Giacometti

 

 

Title: CFO

 

 

 

--------------------------------------------------------------------------------
